2022 WI 60

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2018AP2205


COMPLETE TITLE:        In the interest of C. G., a person under the age
                       of 18:

                       State of Wisconsin,
                                 Petitioner-Respondent,
                            v.
                       C. G.,
                                 Respondent-Appellant-Petitioner.

                         REVIEW OF DECISION OF THE COURT OF APPEALS
                         Reported at 396 Wis. 2d 105, 955 N.W.2d 443
                              PDC No:2021 WI App 11 - Published

OPINION FILED:         July 7, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         February 17, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Shawano
   JUDGE:              William F. Kussel, J.

JUSTICES:
REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court with respect to all parts except ¶¶6 and 36–46, in
which ZIEGLER, C.J., ROGGENSACK, and HAGEDORN, JJ., joined, and
an opinion with respect to ¶¶6 and 36–46, in which ZIEGLER,
C.J., and ROGGENSACK, J., joined. HAGEDORN, J., filed a
concurring opinion. ANN WALSH BRADLEY, J., filed a dissenting
opinion, in which DALLET and KAROFSKY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the respondent-appellant-petitioner, there were briefs
filed by Cary E. Bloodworth, assistant state public defender.
There was an oral argument by Cary E. Bloodworth.


       For the respondent-appellant-petitioner, there was a brief
filed by Scott E. Rosenow, assistant attorney general, with whom
on the brief was Joshua L. Kaul, attorney general. There was an
oral argument by Abigail Potts, assistant attorney general.


      An amicus curiae brief was filed by Abigail L. Churchill,
Hayley I. Archer, and        Trans Law Help Wisconsin,             Madison and
Hawks Quindel, S.C., Madison, for Trans Law Help Wisconsin and
Hawks Quindel, S.C.


      An   amicus   curiae   brief   was      filed    by    Matthew    S.     Pinix,
Marsha L. Levick, and Pinix Law, LLC, Milwaukee, and Juvenile
Law   Center,   Philadelphia,     for       Juvenile   Law    Center,     national
Center for Lesbian Rights, Lambda Legal Defense and Education
Fund, and Eric S. Janus.


      An amicus curiae brief was filed by Matthew E. Kelley John
A.    Knight,   Laurence     J.   Dupuis,        and    Ballard        Spahr     LLP,
Washington, D.C., American Civil Liberties Union of Wisconsin
Foundation, Inc., Milwaukee, and American Civil Liberties Union
Foundation LGBT & HIV Project, Chicago, for the American Civil
Liberties Union Foundation and American Civil Liberties Union of
Wisconsin Foundation.




                                        2
                                                                   2022 WI 60
                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.    2018AP2205-CR
(L.C. No.   2016JV38)

STATE OF WISCONSIN                       :            IN SUPREME COURT

In the interest of C. G., a person under the
age of 18:



State of Wisconsin,
                                                                FILED
            Petitioner-Respondent,                          JUL 7, 2022

      v.                                                      Sheila T. Reiff
                                                           Clerk of Supreme Court

C. G.,

            Respondent-Appellant-Petitioner.



REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court with respect to all parts except ¶¶6 and 36–46, in
which ZIEGLER, C.J., ROGGENSACK, and HAGEDORN, JJ., joined, and
an opinion with respect to ¶¶6 and 36–46, in which ZIEGLER,
C.J., and ROGGENSACK, J., joined.        HAGEDORN, J., filed a
concurring opinion. ANN WALSH BRADLEY, J., filed a dissenting
opinion, in which DALLET and KAROFSKY, JJ., joined.




      REVIEW of a decision of the Court of Appeals.           Affirmed.



      ¶1    REBECCA GRASSL BRADLEY, J.        When Ella was 15 years

old, she and another teenager, Mandy, sexually assaulted their
                                                                         No.     2018AP2205-CR



supposed      friend,        14-year-old          Alan.1          The      circuit     court

adjudicated Ella delinquent.2                 Ella moved to stay juvenile sex

offender registration, arguing she and her offense satisfied the

four criteria in Wis. Stat. § 301.45(1m)(a)1m. (2017–18).                                 The

court denied her motion, finding the offense was "clearly a

forceful act"; therefore, it concluded Ella's offense could not

satisfy one of the criteria.               As a result, the law required Ella

to register as a sex offender.                     Less than a year later, Ella

filed    a   postdispositional          motion      to     stay    registration.          She

seeks    review    of    a    court   of    appeals        decision3        affirming     the

circuit court's denial of this motion.

     ¶2      Ella's     legal    arguments         are     grounded        in   her   gender

identity.      She entered the juvenile justice system as a male.

Sometime thereafter, Ella realized she was a transgender girl,

i.e., a biological male who self-identifies as a girl.                              Ella has

a   traditionally            masculine      legal        name       she        believes    is

incompatible with her gender identity.                         Ella complains she is

bound to "out herself" as a male anytime she is required to




     1 The facts underlying this case involve three juveniles,
for whom we use pseudonyms.   Cf. Wis. Stat. § (Rule) 809.81(8)
(2019–20).
     2 The Honorable William               F.      Kussel,        Jr.,    Shawano     County
Circuit Court, presided.
     3 State      v.    C.G.,    2021    WI       App    11,   396       Wis. 2d 105,     955
N.W.2d 443.

                                              2
                                                                               No.     2018AP2205-CR



produce her legal name.4                   If Ella were not a sex offender, she

could petition the circuit court for a legal name change under

Wis. Stat. § 786.36 (2019–20);5 however, another statute, Wis.

Stat. § 301.47(2)(a), prohibits her from filing such a petition

because she is a sex offender, although the State argues it does

not prohibit her from using an alias provided she notifies the

Department        of    Corrections         (DOC)      of     her    intent      to       do   so    in

advance.

      ¶3     Ella raises two legal issues for our consideration.

She   argues       requiring         her     to       register       as    a     sex      offender:

(1) constitutes cruel and unusual punishment in violation of the

Eighth Amendment to the United States Constitution as applied to

her; and (2) violates her right to free speech under the First

Amendment to the United States Constitution.                                    Both arguments

rest on Ella's inability to change her legal name to conform to

her gender identity.

      ¶4     We        reject    both      arguments.            Consistent            with     well-

established        precedent,         we    hold      Ella's        placement        on     the     sex
offender     registry           is   not     a     "punishment"           under       the      Eighth

Amendment.         Even     if       it    were,      sex     offender         registration          is

neither cruel nor unusual.                  We further hold Ella's right to free

speech     does    not     encompass        the       power    to    compel      the      State      to

      4See out, Merriam-Webster's Collegiate Dictionary (11th ed.
2014) (defining "out" as "to identify publicly as being such
secretly"   and   "esp  :   to   identify  as   being  a   closet
homosexual[.]").
      5All subsequent references to the Wisconsin Statutes are to
the 2019–20 version.

                                                  3
                                                                 No.     2018AP2205-CR



facilitate a change of her legal name.                    We therefore affirm the

decision of the court of appeals.

                                   I.    BACKGROUND

               A.   An Overview of Ella, the Perpetrator

     ¶5      Ella, who is now 22, questioned her gender identity

throughout her adolescence.              After the State filed a delinquency

petition     against    Ella,      she     began     to    express     "thoughts     of

transitioning."        By the time the court held a hearing on Ella's

first motion to stay sex offender registration, she had started

transitioning.         At   this    point,     she   thought    of   herself    as    a

transgender girl and began self-identifying and attempting to

present her appearance in a manner consistent with her newfound

self-awareness.6       The circuit court found she is now fairly open

about her status as a member of the "LGBTQ"7 community.

     ¶6      Because Ella entered the juvenile justice system as a

male, many relevant records——including records prepared at the

direction of Ella's appellate counsel——refer to her using male

pronouns.8     When quoting those records, we use those pronouns.

     6 Ella has not filed a legal name change petition under Wis.
Stat. § 786.36.   Before the court of appeals, the State argued
Ella's First Amendment claim was not ripe because the "claim is
based on the possibility that she might someday unsuccessfully
try to change her name."    C.G., 396 Wis. 2d 105, ¶29 n.7. The
court rejected this argument because Ella is prohibited by Wis.
Stat. § 301.47(2)(a) from changing her legal name.      Id.   The
State has not raised ripeness before us, so we address it no
further.
     7 LGBTQ stands for Lesbian, Gay, Bisexual, Transgender, and
Queer or Questioning.
     8 See, e.g., R. 95:3 n.1 ("Because [Ella] is still legally
considered to be male, and it is as a male that he entered the
                                           4
                                                         No.   2018AP2205-CR



Elsewhere in our opinion, however, we use female pronouns out of

respect for Ella's individual dignity.            All parties and amici

curiae used her preferred pronouns in their briefing, and the

court of appeals used them in its published opinion.9

     ¶7    Ella's size is critical to understanding the forceful

nature of the sexual assault.     The circuit court found Ella was

"pretty   massive."   Although   we   do    not   have   anything   in   the

record giving Ella's exact dimensions at the time of the sexual

assault, a youth justice case worker testified at a hearing a

little over a year later that Ella was 6-foot-5-inches tall and

weighed 345 pounds, taking this information from a face sheet



criminal justice system, he is referred to throughout                    the
evaluation report [by his legal name], and as a male.").
     9 We recognize the use of              preferred pronouns is a
controversial issue. No law compels        our use of Ella's preferred
pronouns; we use them voluntarily.         Our decision to do so bears
no legal significance in this case,         nor should it be construed
to support their compulsory use.

     Although cautioning courts to "remain scrupulously neutral"
with respect to the use of pronouns, Justice Brian Hagedorn does
not recognize in his concurrence that referring to Ella as C.G.
will be seen as a partisan choice by many readers. Concurrence,
¶101.   The "ontological and moral question[]" over pronouns is
neither legal in nature nor within the scope of the issues
presented. See id., ¶99. We join the parties and the court of
appeals in referring to Ella using her preferred pronouns.    In
addition to showing respect for Ella's individual dignity, using
the same convention as the parties ensures we "remain
scrupulously neutral"——in contrast, Justice Hagedorn uses a
convention even the State, which is adversarial to Ella, has
chosen not to use.      Id., ¶101.     The only alternatives to
choosing between masculine and feminine pronouns in this opinion
would either offend the rules of grammar (the singular "they")
or produce a stilted writing (exclusive use of proper nouns).

                                  5
                                                                 No.    2018AP2205-CR



prepared by the DOC.              A report submitted by Ella's appellate

counsel     said    she     was   6-foot-4-inches      tall     and    weighed    300

pounds.

                    B.    An Overview of Alan, the Victim

      ¶8     In contrast to Ella, Alan is a heterosexual male.                     He

had   minimal       prior     sexual     knowledge     before     Ella       sexually

assaulted him.        He did not know what the word "ejaculated" meant

when a law enforcement officer questioned him about the assault.

The officer had to rephrase his question, asking "if anything

came out of [Alan's] penis" as a result of Ella's contact with

it.

      ¶9     Alan was diagnosed with autism between one-and-a-half

and two years of age.             When he was four months old, a medical

condition necessitated the surgical removal of the lens of his

left eye, leaving him blind in that eye.                      For nearly all of

Alan's life, he has needed physical and speech therapy.                           His

mother testified at the dispositional hearing Alan was 5-foot-

10-inches tall and weighed 110 pounds.               Based on this testimony,
the circuit court inferred Alan was "pretty frail[.]"

      ¶10    Alan's        mother       further      testified         his     autism

significantly        affects      his    learning     and     social     abilities.

Specifically, his mother testified he has done poorly in school,

has   had   an     Individualized       Education    Program,    and    has    needed

special classes.          At the time of the assault, Alan was a ninth-

grader but his mother explained he worked at a sixth-grade level

and was "nowhere near where he should be with the rest of his
peers."
                                           6
                                                                  No.     2018AP2205-CR



      ¶11        Alan's mother also explained he has never had much of

a   "social       life[.]"         According     to    her,   people    often   become

annoyed by Alan because he does not understand social cues, such

as when to stop a conversation.                 As a result, he has "had a hard

time making friends."              Part of the tragedy of this case is that

Alan's first "supposed friends," or more accurately, "the first

group       of   people"     with    whom   he    socialized,     unsupervised      by

adults, took advantage of him.                   She explained the assault has

had     a    profound      impact     on    his       life,   causing    Alan    grave

embarrassment.

                              C.    The Sexual Assault

      ¶12        Alan appears to have met Ella through Mandy, a female

classmate.         All three juveniles were in the ninth grade at the

time of the sexual assault; however, Ella was fifteen and Alan

was fourteen.         According to the officer's narrative attached to

the delinquency petition, in early 2016, Mandy's sister picked

up Mandy, Ella, and Alan and drove them to Mandy's parents'

house.       The four of them went into Mandy's bedroom where they
talked and texted.            Eventually, Mandy's sister left to go to

work.       Whether Mandy's parents were home is unclear, but the

petition suggests Alan believed they were.

      ¶13        As night time approached, Ella began sending sexually-

explicit Facebook messages to Alan.                   She first asked Alan "if he

had ever received 'head' before."                     Ella then sent at least two

messages about giving Alan "head."                    Alan repeatedly told Ella he

did not want her to give him "head."                     Alan showed the messages
to Mandy.         In response, Mandy told Alan he should let Ella "do
                                            7
                                                       No.     2018AP2205-CR



it because it feels great."        Alan told her he "did not want to

get 'head' from a guy."

    ¶14    Despite    Alan's   explicit   rebukes,   Ella    "pushed"   him

onto the bed.     Ella sat on his legs while Mandy restrained his

arms.     Ella then pulled his pants and underwear down.                Alan

tried yelling for help, hoping Mandy's parents were home and

would hear his cries; however, Mandy placed one of her hands

over Alan's mouth.      Ella then put her mouth around Alan's penis.

Ella's    appellate     counsel     characterizes    the     assault     as

"brief[] . . . oral contact with a male friend's penis against

his wishes," but this assault was a heinous act that forever

changed Alan's life.

    ¶15    Afterward, Ella and Mandy told Alan not to tell anyone

what they had done to him.        Alan did not say anything because he

was embarrassed.      Ella, apparently, was not:      she told at least

two classmates.      She also taunted Alan via Facebook Messenger:

    Ella:       Remember that time I gave you head??

    Alan:       It was fucking unconfortable.

    Ella:       Uncomfortable*

    Alan:       Com

    Ella:       Cum ?? Well anyways if it wasn't for me being
                nice, I was gonna do it to you in the Garage
                Just saying

    Alan:       Yea ik that's y I felt weird

    Ella:       you know you liked it.

    Alan:       No



                                     8
                                                                        No.      2018AP2205-CR



       ¶16     The high school rumor mill began to turn, and word got

back   to    Alan     that     his   classmates       knew    he    had       been    sexually

assaulted by Ella.             Alan had various conversations via Facebook

Messenger indicating he had been assaulted.                         A few months after

the    sexual       assault,       Alan's     parents   discovered            the     Facebook

messages between Alan and his classmates indicating he had been

assaulted and notified law enforcement.

                                D.    Procedural History

       ¶17     The State filed a delinquency petition against Ella,

alleging one count of sexual assault of a child under the age of

16 and one count of disorderly conduct (both counts as a party

to the crime).             The circuit court accepted Ella's no-contest

plea to the sexual-assault count and dismissed but read in the

disorderly-conduct count.

       ¶18     At    a     dispositional           hearing,     the       circuit         court

committed Ella to the DOC for six to ten months, some of which

was    spent    at       Lincoln     Hills,    a    secure     juvenile         correctional

facility.       The court described the sexual assault as "a violent
attack" because Alan was "held down by two individuals," and it

was    "clearly      done      against      [his]   will[.]"              The    court    also

emphasized Ella's physical stature——she's a large person, and

she    preyed        on    a    frail     victim.        It        also       noted      Alan's

disabilities.         It found placement in the home would be "contrary

to the welfare of the juvenile and the community" because Ella

"engaged       in    a    forceful       delinquent      act       to     a     child.       He

jeopardized and victimized this child.                         [Ella] needs to have
intensive treatment to help him develop a better thought process
                                               9
                                                                     No.     2018AP2205-CR



to where he can improve his decision making skills and reduce

his impulsive behaviors."

       ¶19    Ella filed a motion to stay sex offender registration.

The circuit court held a hearing, denied the motion, and ordered

Ella to register as a sex offender for 15 years.                       In March 2018,

Ella    filed    a   postdisposition            motion    to   stay        sex    offender

registration.        The    circuit          court   denied    the    postdisposition

motion, concluding that sex offender registration is appropriate

and constitutional.

       ¶20    The circuit court concluded sex offender registration

is   not     punishment    under       the    Eighth     Amendment.         The    circuit

court's      discussion     of   Ella's        First    Amendment     claim       is   more

complicated because Ella couched her First Amendment claim in

terms of a violation of substantive due process.                            She argued,

"[s]ubstantive due process protects against government action

that is arbitrary and wrong regardless of the fairness of the

procedure used to implement them.                    To prevail on a substantive

due process claim, the claimant must show the infringement of
one or more liberty interests."10                  She then listed four "liberty

interests"      in   the    following          order,    all   under        the    heading

"Wisconsin's      juvenile       SOR    provisions       violate     substantive        due

process":

       1.     Reputation.

       2.     Right to travel/freedom of movement.

       3.     Freedom of speech/expression.

       10   Quotation marks omitted.

                                              10
                                                                       No.    2018AP2205-CR



       4.     Informational privacy.

Under       the    subheading        "[f]reedom        of    speech/expression,"         Ella

focused her discussion on substantive due process.                           For example,

she argued:

       Few decisions are as deeply personal and important as
       a person's right to live in a manner consistent with
       their gender identity.      "The Constitution promises
       liberty to all within its reach, a liberty that
       includes    certain   specific   rights   that   allow
       persons . . . to define and express their identity."
       Obergefell v. Hodges, 135 S. Ct. 2584, 2593 (2015).
       Constitutionally protected liberty interests are those
       that implicate "individual dignity and autonomy"——
       i.e., decisions or actions that "shape an individual's
       destiny."     Id. at 2597, 2599.      A person's core
       internal sense of their own gender, and what that
       means for their everyday life, is profoundly central
       to their personal identity in ways the Constitution
       protects.[11]
This        discussion,        which      included          multiple    references        to

Obergefell,           a     landmark       substantive          due     process       case,

demonstrates         Ella     made    a   different         claim   before   the    circuit

court than on appeal.

       ¶21        The circuit court understood itself to be adjudicating

a substantive due process claim, not a free speech claim.                                  It

provided a thorough, written opinion explaining why the law did

not     "shock       the    conscience . . . or             interfere[]      with    rights

implicit to the concept of ordered liberty."12                            It concluded,

"[t]he      name     change    restriction        is    reasonably     related      to   the

purpose of the statute; registration by its very nature needs to

       11   Ellipsis in the original.
       12   Ellipsis in the original.

                                             11
                                                                           No.     2018AP2205-CR



keep accurate records of its registrants."                                Additionally, it

noted, "[t]he court understands that it could be emotionally

difficult for an LGBTQ person to have to reveal their LGBTQ

status; however, . . . it does not appear that [Ella] has taken

any action to hide her LGBTQ status."

    ¶22       Ella appealed and the court of appeals affirmed.                                  On

appeal, Ella did not mention substantive due process at all,

instead focusing on her cruel and unusual punishment claim and

converting her substantive due process challenge into a free

speech   claim.          The     court     of    appeals         rejected      Ella's     Eighth

Amendment      argument.              First,         it        concluded       sex     offender

registration        is     not       punishment           based     on     well-established

precedent.          State      v.    C.G.,      2021       WI     App    11,     ¶¶41–47,       396

Wis. 2d 105, 955 N.W.2d 443.                    Second, it concluded Ella cannot

bring    an   as-applied         challenge       to        circumvent      this      precedent.

Id., ¶¶44–47.            The court of appeals also rejected her First

Amendment     claim,      holding        Wis.    Stat.          § 301.47(2)(a)        does      not

implicate the freedom of speech.                          Id., ¶¶26–32.          Even if free
speech were at issue, the court of appeals determined the law

would be at most a content-neutral restriction on speech, and it

would survive intermediate scrutiny because it "is sufficiently

tailored      to     achieve         the     State's            important        interest        in

efficiently tracking registered sex offenders."                                Id., ¶¶33–40.

Ella filed a petition for review, which we granted.

                               II.    STANDARD OF REVIEW

    ¶23       The   constitutionality                of    a    statutory        scheme    is    a
question of law, which we review independently while benefitting
                                                12
                                                                          No.       2018AP2205-CR



from the analyses of the lower courts.                         T.L.E.-C. v. S.E., 2021

WI 56, ¶13, 397 Wis. 2d 462, 960 N.W.2d 391 (citations omitted);

see also State v. Ninham, 2011 WI 33, ¶44, 333 Wis. 2d 335, 797

N.W.2d 451 (citation omitted).

              III.   ELLA'S CRUEL & UNUSUAL PUNISHMENT CLAIM

      ¶24     The Eighth Amendment states:                      "Excessive bail shall

not be required, nor excessive fines imposed, nor cruel and

unusual punishments inflicted."                       Ella's Eighth Amendment claim

fails for two reasons.               First, sex offender registration is not

a "punishment" within the meaning of that word as it is used in

the Eighth Amendment.                Second, even if it were, sex offender

registration is neither cruel nor unusual.

          A.     Sex Offender Registration Is Not a Punishment

      ¶25     "A deprivation cannot violate the Eighth Amendment's

prohibition      against       'cruel     and        unusual    punishment'          unless    it

first    qualifies       as    'punishment.'"                Millard      v.       Camper,    971

F.3d 1174, 1181 (10th Cir. 2020) (citing Carney v. Okla. Dep't

of Public Safety, 875 F.3d 1347, 1352 (10th Cir. 2017)).                                       To
determine      whether    sex       offender         registration      is      a    punishment,

courts    look    first       to    the   intent       of    the   legislature;         if    the

intent is not to punish, only the "clearest proof" of the law's

punitive effects can establish it constitutes punishment.                                     Id.

(quoting Smith v. Doe, 538 U.S. 84, 92 (2003)).                             At the effects

stage, courts consider various factors.                            Kennedy v. Mendoza-

Martinez, 372 U.S. 144, 168 (1963).                         These factors include, but

are     not    limited        to:         (1)        "whether      [the     sanction]         has
historically been regarded as a punishment"; (2) "whether its
                                                13
                                                                            No.       2018AP2205-CR



operation     will      promote       the     traditional           aims    of       punishment——

retribution       and   deterrence";          and     (3)      "whether         an    alternative

purpose [i.e., a nonpunitive purpose] to which it may rationally

be connected is assignable[.]"                    Id. at 168–69.

       ¶26   Following the lead of almost every other court to have

addressed the issue, this court in State v. Bollig determined

the legislative intent of the sex offender registration scheme

is not punitive, nor are its effects sufficiently punitive to

constitute     punishment.                 2000     WI   6,      232       Wis. 2d 561,         605

N.W.2d 199.       The case arose in the context of a motion for plea

withdrawal.       Id., ¶1.           The petitioner contended his no-contest

plea   to    attempted        sexual        assault      was    defective            because   the

circuit court did not inform him that, as a result of his plea,

he   would   be    required          to    register      as     a    sex    offender.          Id.

Whether the plea was defective turned on whether sex offender

registration       is    a     collateral           consequence            of     the    criminal

conviction        or     a     punishment.                Id.,       ¶16        ("Courts        are

constitutionally required to notify defendants of the 'direct
consequences' of their pleas. . . .                      In contrast, defendants do

not have a due process right to be informed of the collateral

consequences       of        their        pleas. . . .          In     essence,         we     must

determine     whether         the     registration             requirement            constitutes

punishment."       (citations omitted)).

       ¶27   This court began its analysis by noting, "[o]f the

states that have addressed whether registration of sex offenders

is punishment, all but one have answered in the negative."                                     Id.,
¶18.    The general consensus among the courts of this nation at
                                               14
                                                                        No.   2018AP2205-CR



that time continues to prevail:                       the intent of sex offender

registration requirements is to protect the public, not punish

the offender, and sex offender registration is not, in effect,

so punitive as to constitute punishment.                          Id., ¶20 (citations

omitted); see Smith, 538 U.S. at 96, 105 (concluding Alaska's

Sex    Offender      Registration         Act    is     nonpunitive      in   intent    and

effect); see also Hope v. Comm'r of Ind. Dep't of Corr., 9

F.4th 513,         534     (7th    Cir.    2021)        (concluding      Indiana's      sex

offender        registry      is    nonpunitive);            Belleau     v.   Wall,     811

F.3d 929,          937     (7th     Cir.        2016)        (concluding      Wisconsin's

requirement that sex offenders subject to civil commitment wear

a GPS monitoring device                 24/7 is not a punishment, reasoning

"[t]he    monitoring         law   is     not    punishment;       it    is   prevention"

(citations omitted)); Millard, 971 F.3d at 1181 ("This court has

twice,       and    the     [United       States]       Supreme     Court     has     once,

determined that sex-offender registration requirements were not

'punishments'            because   their        respective       legislatures       lacked

punitive intent and their application lacked punitive effect."
(citations omitted)).

       ¶28    As this court explained in Bollig, "[c]ourts that have

determined that sex offender registration is not punitive have

held     that      the    underlying       intent       is    public    protection      and

safety. . . .            Likewise, Wisconsin's registration statute does

not evince the intent to punish sex offenders[.]"                             Bollig, 232

Wis. 2d 561, ¶¶20–21 (citations omitted)).                         The intent of the

law is "to protect the public and assist law enforcement."                             Id.,
¶21.     "Registration statutes assist law enforcement agencies in
                                                15
                                                                           No.     2018AP2205-CR



investigating and apprehending offenders in order to protect the

health, safety, and welfare of the local community and members

of the state."        Id., ¶20 (citing State v. Burr, 598 N.W.2d 147,

153   (N.D.    1999);     State    v.       Ward,      869     P.2d 1062,         1073      (Wash.

1994)).

      ¶29     Legislative history, examined in Bollig, confirms this

common sense construction of sex offender registration.                                        Id.,

¶22 (examining the drafting file of 1995 Wisconsin Act 440,

which     substantially       revised         the      sex      offender         registration

statute and renumbered it to Wis. Stat. § 301.45).                                     From the

drafting      file,    "[t]he     Executive            Summary       of     Recommendations

indicates that the intent underlying the legislation related to

community     protection."          Id.      (citing         Wis.    DOC,        Sex    Offender

Community Notification i (1994)).                      "In addition, a stated goal

included      the     balancing        of    community           protection            with     the

offender's     community      re-integration             needs."          Id.     (citing       Sex

Offender      Community    Notification,            at    1).        This        summary       also

reflected      a    concern     that    sex       offenders         not    be     subject       to
"vigilante-ism."          Id.,     ¶25       (citing         Sex     Offender          Community

Notification, at 2).

      ¶30     The   statute     primarily         at     issue      in    this     case,      Wis.

Stat.   § 301.47,       which     prohibits         sex      offenders       from       changing

their legal name, was enacted post-Bollig, but its legislative

history confirms it is likewise not intended as a punishment.

Senator Alberta Darling provided written testimony in support of

the   bill,     explaining       its    purpose          was    to       "close[]       a     major
loophole" that had been plaguing the effectiveness of the sex
                                             16
                                                                               No.     2018AP2205-CR



offender registry.           Written Testimony of Senator Alberta Darling

in   Favor      of    AB    59   and      AB     60    ((Written         Testimony),          Senate

Committee on Education, Ethics & Elections (Mar. 27, 2003).                                         She

noted, "[l]ast fall the Department of Corrections reported that

it is uncertain of the location of nearly 2,900 of the 11,000

offenders on the registry."                    Id.; Press Release, Darling to Push

for Sex Offender Notification Changes, Office of Senator Alberta

Darling    (Oct.       9,    2002)       ("The    spirit       and       the    intent        of   the

original sexual predator notification law is being usurped by

those who don't care about the penalties that are currently in

place[.]").13         She said the legislature had not anticipated the

extent     to    which       sex     offenders             would     try       to     outwit       the

registration          requirements.               See       Written        Testimony.                In

particular,            she         noted,              "[t]he            Waukesha             Police

Department . . . encountered an offender who changed his name to

avoid the registry."               Id.     Therefore, she thought the bill was

necessary       "because . . . this               legislation            will        help    protect

children from harm and keep our communities safe."                                          Id.     See
generally       Jim    Collar,         Strengthening           the       Offender           Registry,

Oshkosh    Northwestern,           Mar.     4,    2003,       at    1B     (explaining            "some

Wisconsin       officials          want[ed]           to    make     the        [sex        offender

registration]         laws       stronger"        because          "public          safety        [was]

hanging in the balance").



       Senator Darling did not describe registration as a
      13

penalty; she did discuss statutory penalties for failing to meet
registration requirements.

                                                 17
                                                                    No.     2018AP2205-CR



      ¶31    In Bollig, after concluding the legislative intent was

regulatory     in    nature,   not     punitive,       this    court      examined    the

effect of the law.          The petitioner argued, "registration and the

subsequent     public      dissemination          of   information         under   [Wis.

Stat.]      § 301.46      constitute    punishment,          akin    to     traditional

shaming punishments used throughout history to degrade those who

have overstepped the boundaries imposed by law."                           Bollig, 232

Wis. 2d 561,        ¶23    (citations       omitted).           Specifically,         the

petitioner     noted      registration       often      results      "in     ostracism,

humiliation, and retaliation[.]"                 Id.   This court rejected that

argument     because      "§ 301.46 . . . does         not     automatically       grant

the public carte blanche access to the information."                         Id., ¶24.

"[T]he selective release of information underscores that public

protection, and not punishment, represents the core concern."

Id.

      ¶32    This      court   recognized          "that      sex    offenders       have

suffered     adverse      consequences,          including     vandalism,      loss    of

employment,         and     community        harassment[.]"                Id.,       ¶26.
Nevertheless, these effects "do not obviate the remedial and

protective intent" of registration.                    Id. (citations omitted).

"Simply because registration can work a punitive effect, we are

not convinced that such an effect overrides the primary and

remedial     goal    underlying      Wis.    Stat.     § 301.45      to    protect    the

public."     Id.

      ¶33    A few years before Bollig, this court decided State v.

Hezzie R., 219 Wis. 2d 848, 580 N.W.2d 660 (1998), amended on
denial of reconsideration, 220 Wis. 2d 360.                         In that case, a
                                            18
                                                                         No.     2018AP2205-CR



juvenile argued the Juvenile Justice Code (JJC) violated his

state    and    federal    constitutional          rights.         Id.     at    869.      The

answer to some of the issues he raised turned on whether a

juvenile proceeding was "a criminal prosecution."                               Id. at 871,

877.      To     support     his    argument       that     "for     all        intents    and

purposes" the JJC was a "criminal code," he argued a juvenile

"is potentially subject to . . . a possible need to register as

a sex offender[.]"            Id.      This court rejected that argument,

reasoning,          "[t]he          requirements             of          [Wis.          Stat.]

§ 301.45 . . . are only imposed on a juvenile who is adjudicated

delinquent where the particular facts of the case and concerns

for     public     safety     dictate        it.          This      is     not        criminal

punishment[.]"          Id. at 881; see also State v. Jeremy P., 2005 WI

App 13, ¶15, 278 Wis. 2d 366, 692 N.W.2d 311 ("In light of our

supreme court's conclusions in both Bollig and Hezzie, we cannot

conclude         that      Jeremy      has         proven         that         Wis.       Stat.

§§ 938.34(15m)(bm) and 301.45(1m) are unconstitutional under the

Fifth,    Sixth    and     Fourteenth       Amendments       of    the     United       States
Constitution and article I, sections 7 and 8 of the Wisconsin

Constitution.").          Hezzie R. is consistent with the rule in most

jurisdictions.           See, e.g.,        United States v. Shannon, 511 F.

App'x 487, 492 (6th Cir. 2013) (concluding Ohio's sex offender

registration       "as    applied     to    juvenile        delinquents"          is    not   a

punishment).

       ¶34     Ella acknowledges "[s]ex offender registration has not

traditionally been viewed as punishment"; however, she seeks to
circumvent longstanding precedent by arguing, as applied to her,
                                            19
                                                                          No.     2018AP2205-CR



sex   offender         registration         constitutes             cruel       and      unusual

punishment.       The law, however, does not recognize as-applied

challenges under the Eighth Amendment as to whether a statute is

punitive.      Whether a statute is punitive is determined in the

abstract, without reference to "the facts and circumstances of

an individual defendant."                 State v. Schmidt, 2021 WI 65, ¶30,

397 Wis. 2d 758, 960 N.W.2d 888 (citing Hudson v. United States,

522 U.S. 93, 100 (1997));                 see also        Kennedy, 372 U.S. at 169

("Absent conclusive evidence of congressional intent as to the

penal nature of a statute, these factors must be considered in

relation to the statute on its face."                     (emphasis added)).

      ¶35    An   "as-applied"            analysis       of     whether         sex     offender

registration      constitutes           punishment       "would         prove    unworkable."

See Seling v. Young, 531 U.S. 250, 263 (2001).                                  Sex offender

registration      "extends         over     time       under       conditions         that    are

subject to change."               Id.     Its nature, whether penal or non-

penal,     "cannot     be    altered      based        merely      on    vagaries"       in   the

application       of     the      statute         to     a      particular            offender's
circumstances.              Id.         Accordingly,          we    do     not        "evalut[e]

the . . . nature of [a law] by reference to the effect [the law]

has on a single individual."               Id. at 262.

      ¶36    Even assuming, however, that Ella could launch an as-

applied challenge, her claim still fails.14                         In other words, even

      14Justice Brian Hagedorn deems the analysis of Ella's as-
applied challenged "improper."     Concurrence, ¶96.   It isn't.
The analysis proves the point the United States Supreme Court
made in Seling v. Young, 531 U.S. 250, 263 (2001):        an as-
applied challenge in the context of the Eighth Amendment is
indeed unworkable, both substantively as well as temporally.
                                             20
                                                                              No.     2018AP2205-CR



if we accepted her framework, which we do not, she still cannot

show       she     has    been   subjected      to       punishment.                Many   of   her

complaints are not unique to her:

           For the next fifteen years, she is required to regularly
            report her legal name, aliases, date of birth, gender,
            race, height, weight, hair color, offense, address,
            internet profiles, email addresses, names and addresses
            of employment, and names and address of schools attended.
            Wis. Stat. § 301.45(2).

           She must notify the DOC each time she moves within 10
            days of moving. § 301.45(4)(a).

           Under some circumstances, police may disseminate                                    her
            identity to the public. Wis. Stat. § 301.46(5)(a).

           Some municipalities have ordinances that restrict where
            she can live.

           She will have to comply with specific statutory
            requirements to enter the premises of an elementary,
            middle, or high school. Wis. Stat. § 301.475.
These consequences of sex offender registration are no more a

punishment         for    her    than   they    were       for    the    sex        offenders    in

Bollig, Hezzie R., and numerous other cases.

       ¶37       Reporting       requirements        impose       a     nominal        burden     on

liberty that directly serves the public safety purpose of the

law.         Additionally,        this    court          rejected       the     argument        that

limited          public     dissemination           of     a     sex     offender's         vital

information constitutes "shaming" in Bollig.                              232 Wis. 2d 561,

¶¶23–24.           Ella    also    hyperbolizes           the     extent        to    which     her

information can be disseminated.                     Sex offender registration for

adults      is     generally      "confidential,"              with    certain        exceptions.
Wis.       Stat.    § 301.45(7)(a).            Under       some       circumstances         (often


                                               21
                                                                               No.     2018AP2205-CR



because there is a need to protect the public), Wisconsin law

allows certain government agencies to share registry information

about adult offenders with non-law enforcement agencies and the

public.          Wis.          Stat.   § 301.46(4)           &    (5).         However,        these

provisions do not allow the distribution of "[a]ny information

concerning            a        child        who     is       required          to      register,"

§ 301.46(4)(ag)1. & (5)(c)1., or "any information concerning a

juvenile proceeding in which the person was involved" if the

person is now an adult,15 § 301.46(4)(ag)2. & (5)(c)2.

      ¶38       The restrictions on Ella's ability to enter a school

raise      a    temporal         question.          The    statute       she       cites     defines

"school"        as    "an      educational         program       for    one    or     more    grades

between        grades      1    and    12    and    which    is    commonly          known    as    an

elementary       school,         middle      school,      junior        high       school,    senior

high school, or high school."                       Wis. Stat. § 948.61(1)(b).                     Ella

is now 22 years old and past her high school years.                                    Whether we

evaluate the punitive aspects of sex offender registration at

the   time      it     was      imposed      or    presently,          the    requirements         are
nonetheless rationally connected to the public safety purpose of

the   law.           Additionally,          Ella    asks     us    to    consider          that    she

"completed           sex    offender        treatment,"          i.e.,       she     wants    us    to

consider her as she exists now, not as she existed at the time

she committed her offense.                   She cannot have it both ways.




       The State informs us in its brief that Ella's legal name
      15

does not appear in the online sex offender registry.

                                                   22
                                                                    No.     2018AP2205-CR



       ¶39    The only atypical effects Ella recites relate to her

gender identity.          Much of her argument focuses on how Wis. Stat.

§ 301.47(2), which prohibits her from petitioning the circuit

court for a legal name change, is particularly consequential for

her, as a transgender woman.               Specifically, Ella argues she has

"a fundamental right to express her authentic gender identity."

Because her legal name is male sounding, she believes it is

inconsistent with this identity.                    At this point, Ella is 22

years old; however, she nonetheless argues her former status as

a transgender youth, in combination with her status as a sex

offender,     create      a    particular        hardship.     She     says,    "[f]ull

expression of gender identity" would "alleviate . . . day-to-day

harassment and systemic discrimination."

       ¶40    Ella also argues requiring her to register as a sex

offender lacks a rational connection to a nonpunitive purpose.

This    argument     is       largely     grounded     in    social       science    that

maintains juveniles who commit sexual offenses are at a low risk

of reoffending.        Ella also notes, "not a single psychologist who
assessed     Ella    thought      that    requiring      her   to     register       would

promote public safety."

       ¶41    As explained more thoroughly below, the law does not

prohibit Ella from using an alias, only from petitioning the

circuit      court   for      a   legal    name     change;    therefore,       nothing

prevents her from expressing her gender identity.                         For example,

nothing prohibits her from dressing in women's clothing, wearing

make-up,     growing      out     her   hair,     or   using   a    feminine        alias.


                                            23
                                                                             No.     2018AP2205-CR



Perhaps more importantly, Ella's suggestion that the State has

no rational basis for keeping track of her is incredible.

       ¶42     The circuit court noted many of the reports on which

Ella    relies        to    establish         her      low     risk    lack        thoroughness.

Specifically, the court stated, "[w]hen I looked at some of

these reports too I also felt that they were –– I was a little

surprised I thought they'd be a little more detailed, they don't

seem to be."           So, the court found, "they are not as compelling

as    they     could       have   been."          Effectively,          the    circuit            court

discounted these reports, noting, "[w]hile [Ella] argues that

there     is    no     evidence        that       juvenile       sex    offenders            pose     a

significant risk of reoffending; the fact is that they still

pose a risk.           That is because low risk does not mean no risk."

See    Belleau       v.     Wall,    811    F.3d 929,          933–34     (7th       Cir.         2016)

("[E]ven if we credit the 8 and 16 percent figures the plaintiff

can't be thought just a harmless old guy.                                    Readers of this

opinion who are parents of young children should ask themselves

whether      they      should       worry     that       there    are    people             in    their
community       who       have    'only'      a     16       percent    or    an        8        percent

probability      of        molesting    young          children——bearing           in       mind     the

lifelong psychological scars that such molestation frequently

inflicts."       (citations omitted)).                   The court also hypothesized

that, to some extent, studies regarding juvenile sex offender

recidivism might demonstrate little more than that registration

"can help prevent further offenses by making it more difficult

for an offender to reoffend; that is, they may be prevented from
residing close to potential victims, and they may not be able to
                                                  24
                                                                           No.     2018AP2205-CR



commit such crimes with the same anonymity as a non-registrant."

The court also noted at the hearing on the first motion, "I

believe      from       the     evaluations,         the    latest        evaluations          from

Lincoln Hills indicates that he's at high risk."

       ¶43   The     circuit         court     further      found    Ella's       conduct       was

"impulsive" and "an opportunistic type of action," i.e., she

took   advantage         of     a    victim    who    was       vulnerable,       despite       the

victim's     repeated          pleas     for       Ella    to     stop.          Sex     offender

registration is designed to eliminate opportunities for people

who cannot control their impulses.

       ¶44   The        facts       of   the       underlying       offense       are        highly

relevant.          While Ella and Alan were close in age, Alan has

autism, was significantly behind in school, and is blind in one

eye.     The sexual assault also involved an element of force; it

was a very serious offense.                    In the words of the circuit court,

"[t]he serious and forceful nature of this attack should not and

cannot be glossed over.                  The child was physically held down,

against his will, with the assistance of an accomplice while
[Ella]    sat      on    the        child's    legs       and    pulled     his        pants    and

underwear down."              Mandy placed her hand over Alan's mouth "to

prevent      him    from        crying       out     for    help."         Ella        was     also

significantly larger than Alan.                     Ella knew what she had done was

wrong; she told Alan not to tell anyone.                              Had Ella been an

adult, she would have been guilty of a Class C Felony carrying a

maximum penalty of 40 years of imprisonment and a $100,000 fine.

Wis. Stat. § 939.50(3)(c).


                                                25
                                                                        No.    2018AP2205-CR



      ¶45        Events   occurring         after      the     sexual     assault       also

demonstrate a need to protect the public.                        After Ella sexually

assaulted Alan, she taunted him via Facebook; she also told

fellow students at school about the assault, perpetuating Alan's

victimization and trauma.               The circuit court also found Ella had

"act[ed] inappropriately" at Lincoln Hills "when she attempted

to kiss another student without the student's permission."                              The

court      was    particularly         concerned     about     this     event:         "this

behavior needs to be put in context with the fact that the

juvenile was at Lincoln Hills for a delinquency resulting from

[the] underlying act of 2nd degree sexual assault of a minor

child."          Although      Ella    admitted     this      attempted       kissing   was

wrong, her acknowledgment "is no guarantee that [she] will not

sexually act out in an illegal manner in the future.                              This act

is   not    evidence      of    a     reduced     risk   to    reoffend,       but   rather

evidence of an increased risk to reoffend."

      ¶46        In   summary,        sex   offender         registration       does     not

constitute punishment under the law, which does not recognize
Ella's as-applied challenge.                Requiring sex offenders like Ella

to   register         their    whereabouts      with     the    State     is   rationally

related to the public safety purpose underlying the law.                                The

record in this case amply illustrates the connection between

tracking sex offenders like Ella and protecting the public.



     B.    Sex Offender Registration Is Neither Cruel Nor Unusual




                                             26
                                                                   No.     2018AP2205-CR



      ¶47       Ella's    Eighth   Amendment        claim   fails        even    if     sex

offender registration could be construed as punishment because

registration is neither cruel nor unusual.                     The United States

Supreme Court considers punishment cruel and unusual only if it

falls into one of two categories:               (1) "those modes or acts of

punishment that had been considered cruel and unusual at the

time that the Bill of Rights was adopted"; or (2) "punishment

inconsistent with 'evolving standards of decency that mark the

progress of a maturing society.'"               Ninham, 333 Wis. 2d 335, ¶46

(quoting Ford v. Wainwright, 477 U.S. 399, 405–06 (1986)).16

      ¶48       The founding fathers included the Eighth Amendment in

the     Bill      of     Rights    because     of     their    familiarity            with

"atrocities" committed under English law.                   Wilkerson v. Utah, 99

U.S. 130,       135    (1878).      Sir   William      Blackstone,         who    had    a

profound impact on the framers of the Constitution, identified

"[c]ases . . . where the prisoner was drawn or dragged to the

place      of   execution,    in   treason;    or     where   he    was     embowelled

      16But see John F. Stinneford, Experimental Punishments, 95
Notre Dame L. Rev. 39, 54 & n.91 (2019) (explaining the
"'evolving standards of decency' test" "take[s] a snapshot of
current public opinion.    This is the most democratic means of
measuring the constitutionality of a punishment.         If the
sovereign   people   approve   the   punishment,  it   must   be
constitutional.    But this approach is inconsistent with the
premise underlying a written Bill of Rights, which is that the
Constitution should constrain what is sometimes called the
'tyranny of the majority.'      When caught in a moral panic——
concerning drug dealers, juvenile superpredators, or sex
offenders, for example——public opinion is likely to support
extreme punishments in order to restore a sense of social
control. The Constitution is meant to constrain the tendency to
excess, not facilitate it.").


                                          27
                                                                         No.       2018AP2205-CR



alive, beheaded, and quartered, in high treason."                              Id.     He also

mentioned "public dissection in murder, and burning alive in

treason committed by a female."                    Id.     These are classic examples

of    punishments    prohibited        by     the        Eighth   Amendment         under   the

first category, all of which involve the infliction of severe

and unnecessary physical pain, often carried out as a spectacle

for    onlookers.          In    comparison,             sex   offender        registration,

whatever its impact on Ella, does not come close to a form of

punishment recognized as cruel and unusual at the founding.

       ¶49    Under the second category, an offense may be deemed

cruel17 if it is "excessive" and "so disproportionate to the

offense committed[] as to shock public sentiment and violate the

judgment      of   reasonable      people      concerning             what    is    right   and

proper under the circumstances."                     See Ninham, 333 Wis. 2d 335,

¶85 (quoting State v. Paske, 163 Wis. 2d 52, 69, 471 N.W.2d 55

(1991)).      This is a "high" bar.                United States v. Juvenile Male,

670    F.3d   999,   1010       (9th   Cir.    2012).          For     perspective,         "the

[United States] Supreme Court has upheld a life sentence for
three theft-based felonies totaling a loss of about $230, a 25-

year    sentence     for    stealing     golf        clubs,       a    life    sentence     for

       We focus on the meaning of "cruel" because United States
       17

Supreme Court precedent does so while giving the word "unusual"
much less attention. See id. at 48 ("[C]ourts and scholars have
largely ignored the word or assigned it a weak meaning.").
"Under its original meaning, the Cruel and Unusual Punishments
Clause prohibits cruel innovations——that is, punishments that
are unjustly harsh in light of long-standing prior practice."
Id. at 42.      Applying either the Court's precedent or the
original understanding of the Clause results in the same
conclusion:   sex offender registration does not violate the
Eighth Amendment.
                                              28
                                                                        No.     2018AP2205-CR



possessing 672 grams of cocaine, and a 40-year sentence for

possessing nine grams of marijuana."                      Carney, 875 F.3d at 1352

(citations omitted).                This court has upheld a life sentence,

without the possibility of parole, for a person convicted of

first-degree intentional homicide who committed the crime at the

age of 14.          Ninham, 333 Wis. 2d 335, ¶¶4–5.

       ¶50     As    the    State       persuasively      argued,   Ella's           temporary

inability to change her legal name is unlike anything that has

ever    been    recognized         as     cruel,    and   no    other    aspect        of   sex

offender registration approaches cruelty either.                          There is also

nothing unusual about registration.                        As this court noted in

Bollig,      "[p]resently          all    50    states    have    some        type    of    sex

offender registration and notification laws in effect."                                     232

Wis. 2d 561, ¶19 (citing Roe v. Farwell, 999 F. Supp. 174, 177

n.1 (D. Mass. 1998)).

       ¶51     Accepting      Ella's argument would render Wisconsin an

outlier, without justification.                    See, e.g., People v. Adams, 581

N.E.2d 637,         641    (Ill.    1991)      (concluding      Illinois's          child   sex
offender registration scheme is not cruel and unusual); Juvenile

Male,     670       F.3d at        1010    (concluding         "SORNA's        registration

requirements do not violate the Eighth Amendment" in light of

"the    high    standard      that        is   required    to    establish          cruel   and

unusual punishment"); In the Interest of T.H., 913 N.W.2d 578,

597     (Iowa       2018)    (concluding         Iowa's     juvenile          sex    offender

registration requirement is not cruel and unusual).                                 We reject

Ella's Eighth Amendment claim and apply the law as it has been


                                               29
                                                                   No.     2018AP2205-CR



understood      since    the   founding    and    as   it    has    been     uniformly

interpreted for more than two centuries.

                   IV.    ELLA'S FREEDOM OF SPEECH CLAIM

                               A.    Ella's Argument

      ¶52    Ella also argues that requiring her to register as a

sex offender violates her right to free speech under the First

Amendment,       which   provides:         "Congress        shall    make      no     law

respecting an establishment of religion, or prohibiting the free

exercise thereof; or abridging the freedom of speech, or of the

press; or the right of the people peaceably to assemble, and to

petition the Government for a redress of grievances."

      ¶53    As far as we can discern, Ella advances two theories:

(1) "Ella's right to express her gender identity is expressive

conduct     protected     by   the    First    Amendment";        therefore,        "[b]y

preventing Ella from changing her name, registration prevents

her from fully expressing her identity"; and (2) "registration

not only prevents Ella from expressing her identity, it compels

speech by forcing Ella to disclose her transgender status."
      ¶54    Ella's claim, as well as her theories in support of

it, have evolved throughout this litigation.                     Before the circuit

court,    Ella    did    not   advance    an     independent       First     Amendment

claim, instead choosing to argue the statute violated her right

to substantive due process because it purportedly restricted a

number of her liberties, including her right to free speech.

Before    the    court   of    appeals    Ella    raised     a    standalone        First

Amendment claim, but she was very particular in how she defined
it:      "Ella does not assert that the fundamental right is an
                                          30
                                                                 No.   2018AP2205-CR



ability to change her name; she asserts a right to express her

true identity, which is protected by the First Amendment."                       In

support, Ella continued to cite the same substantive due process

cases she presented to the circuit court, including Obergefell.

Ella makes a similar argument to this court.                       At times, she

seems to argue requiring her to register as a sex offender is

unconstitutional; at other points, she seems to concentrate on

her   inability      to     legally   change    her     name   under   Wis.   Stat.

§ 301.47(2)(a).

      ¶55    Ella's distinction between "an ability to change her

name" and "a right to express her true identity" appears to be

semantical in this case because Wis. Stat. § 301.47(2)(a) is the

only statute she complains infringes her right to expression.

She does not claim, for example, that any statute prohibits her

from dressing however she pleases, although she cites a case for

the proposition that "a transgender woman's dressing in feminine

clothing      is     expressive       conduct    protected       by    the    First

Amendment."18
      ¶56    Ella also alters her interpretation of the relevant

statutes.     The State conceded Ella is allowed to use an alias of

her choosing in day-to-day affairs.                   As the State explained,

while      Wis.     Stat.     § 301.47(2)(a)      declares       registered     sex

offenders     may    not     change   their     legal    name,   the   very    next

       Ella's Br. at 33 (citing Doe ex rel. Doe v. Yunits,
      18

No. 001060A, unpublished slip op., 2000 WL 33162199 (Mass.
Super. Ct. Oct. 11, 2000), aff'd sub nom. Doe v. Brockton Sch.
Comm., No. 2000-J-638, unpublished slip op., 2000 WL 33342399
(Mass. App. Ct. Nov. 30, 2000)).

                                         31
                                                          No.     2018AP2205-CR



paragraph,      (2)(b),       provides      sex     offenders       may     not

"[i]dentify . . . by a name unless the name is one by which the

person    is   identified     with   the   department    of     corrections."

Another statute, Wis. Stat. § 301.45(2)(a)1., directs the DOC to

include sex offenders' "aliases" in the registry.               Reading these

two statutes together, the DOC allows sex offenders to use an

alias    provided   they    notify   the   DOC.19    Before   the   court    of

appeals, Ella acquiesced to this interpretation, although she

did not think it was particularly relevant.20            She described the

legal issue as her inability to petition the circuit court,

under Wis. Stat. § 786.36, for a legal name change, claiming

"she either continues to suffer harm from maintaining a legal

name that is discordant with her true identity or commits a

felony by petitioning for a name change."            The court of appeals

    19 Krebs v. Graveley, 2020 WL 1479189 *1 n.1 (E.D. Wis. Mar.
26, 2020), aff’d 861 F. App'x 671 (7th Cir. 2021) ("The Name-
Change Statute does prohibit sex offenders from identifying
themselves by a name not registered with the state. Wis. Stat.
§ 301.47(2)(b).  But Plaintiff long-ago registered Karen as an
alias for Kenneth, the name that appears on her judgment of
conviction.").
    20 See, e.g., Ella's Ct. App. Reply Br. at 10 ("Nor does
Ella's ability to informally go by a female-sounding name cure
this problem.    There is a meaningful distinction between the
ability to informally identify as Ella and the ability to
legally identify as Ella.      As discussed, this creates an
unconstitutional disconnect between Ella's ability to identify
as a woman and the requirement to present legal documentation
that does not match her true identity."); Ella's Ct. App. Suppl.
Reply Br. at 5 ("The State's assertion that Ella's ability to
informally identify as female cures any constitutional problem
misses the point. There is a meaningful distinction between the
ability to informally identify as Ella and the ability to
legally identify as Ella.").

                                      32
                                                                           No.     2018AP2205-CR



expressly relied on the reading advanced by the State and to

which Ella did not object.                    C.G., 396 Wis. 2d 105, ¶28 ("She

further contends that her ability to informally identify with a

female-sounding name——as long as she notifies the registry that

she uses such a name——is insufficient to protect her right to

formally identify in that manner with a name other than her

current legal name.").

      ¶57    Ella now changes her position, arguing for the first

time,    "[t]here       are     two   ways        to    change    ones'      [sic]      name    in

Wisconsin:        through formal petition under Wis. Stat. § 786.36,

or   through      'continuous         and   consistent           use'   under      the    common

law."     Ella did not invoke the common law in the courts below.

Nevertheless,       she    now    suggests         she     may    not   continuously           and

consistently use an alias because such use might effectuate a

common      law     name        change,       in        violation       of       Wis.     Stat.

§ 301.47(2)(a).            Neither      her       briefing        before     the     court      of

appeals     nor    her     petition         for    review        addressed       the     nuanced

implications       of     the    common      law       with   respect       to     this   case.
Accordingly, the State argued in its response brief that Ella

forfeited this argument.                In Ella's reply brief, she made no

attempt to rebut the State's forfeiture argument.                                See State v.

Mercado, 2021 WI 2, ¶38 n.13, 395 Wis. 2d 296, 953 N.W.2d 337

("The State argues that because Mercado did not dispute the

State's     forfeiture        argument       on        appeal,    Mercado        conceded      the

argument. . . .          We agree . . . .               When a party does not respond

to an argument, we may deem that argument conceded."                                   (citation
omitted)).
                                              33
                                                                     No.     2018AP2205-CR



    ¶58 Although Ella forfeited this argument, we choose to

address it.        We reject Ella's statutory interpretation.                          The

common law right to use an alias is distinguishable from the

common law rule that continuous and consistent use of an alias

effectuates a legal name change.                 The plain text of the statute

abrogated the latter rule but not the former right.

    ¶59       "At common law it was the rule that in the absence of

statutory restriction, and where it is not done for a fraudulent

purpose, one could lawfully change his name at will without

proceedings of any sort, merely by adopting another name, and

for all purposes the name thus assumed would constitute his

legal name just as much as if he had borne it from birth."

State    v.   Hansford,      219     Wis. 2d 226,          247–48,     580   N.W.2d 171

(1998) (citation omitted) (emphasis added); see also 32 Wis.

Att'y Gen. Op. 203, 204–05 (1943) ("[I]t would seem apparent

that one does not have any absolute inherent or natural right to

change his name and do business thereunder.                          It is generally

stated    that    it    is   well    settled       that,    in   the     absence    of   a
statutory prohibition, a person may lawfully adopt any name he

chooses."     (citations omitted)).

    ¶60       Ella is prohibited by statute from legally changing

her name; however, under the plain language of the statute, the

parties   essentially        agree    she    can    use     an   alias     but   for   the

application of the common law.                   Accepting this reading, which

comports with the plain meaning of Wis. Stat. § 301.47(2), we

conclude Ella can use an alias, but even if her use of that
alias     would        otherwise     be      sufficiently          "continuous         and
                                            34
                                                                              No.    2018AP2205-CR



consistent" to effectuate a legal name change if she were not a

registered sex offender, by operation of law, her legal name

would remain unchanged.                Section 301.47(2) unambiguously changes

the common law rule, but it does not clearly change the common

law right.        See Fuchsgruber v. Custom Accessories, Inc., 2001

WI 81, ¶25, 244 Wis. 2d 758, 628 N.W.2d 833 ("A statute does not

change the common law unless the legislative purpose to do so is

clearly expressed in the language of the statute."                                          (citing

Maxey v. Redevelopment Auth. of Racine, 94 Wis. 2d 375, 399, 288

N.W.2d 794 (1980)); see also Estate of Miller v. Storey, 2017 WI

99,   ¶111,       378          Wis. 2d 358,               903     N.W.2d 759        (Kelly,     J.,

concurring/dissenting) ("A statute will be construed to alter

the common law only when that disposition is clear."                                       (quoting

Antonin     Scalia         &     Bryan          A.        Garner,        Reading    Law:        The

Interpretation        of       Legal    Texts         318       (2012)).      Although       Ella's

common law right to use a name of her choosing in day-to-day

affairs has not been abrogated, the State will not recognize her

by that name.
      ¶61    We accordingly analyze Wis. Stat. § 301.47(2)(a) as a

prohibition on petitioning a circuit court for a legal name

change,     not   a     ban      on     using         an        alias.      Under    this     view,

§ 301.47(2)(a) is nothing more than an exception to Wis. Stat.

§ 786.36,     Wisconsin's              statute            governing       legal     name     change

petitions.

                                           B.    Analysis

      ¶62    Because       Ella       is    free          to    "use     whatever   moniker     she
chooses     for   personal            or        professional           purposes,"     Matter     of
                                                     35
                                                                             No.     2018AP2205-CR



Miller, 617 N.Y.S.2d 1024, 1026 (N.Y. Civ. Ct. 1994), her First

Amendment        argument        is     quite       narrow:          it   concerns     only     her

inability to legally change her name, not her ability to use a

name of her choosing in the course of ordinary affairs.

                           1.    The Novelty of Ella's Claim

       ¶63       Few courts have addressed this issue.                               Among those

that   have,       none     have       held    that      a   prohibition        on   changing    a

person's legal name, standing alone, implicates the right to

free speech.          If a person is free to use a different name in

day-to-day          affairs,          statutory          restrictions        on      changing    a

person's legal name have not been understood to restrict speech

or expression.

       ¶64       In Petition of Variable for Change of Name v. Nash, a

New    Mexico       trial       court      rejected       the   petitioner's         request    to

change his legal name to "Fuck Censorship!"                                190 P.3d 354, 355

(N.M. Ct. App. 2008).                  On appeal, the petitioner agued he had a

First Amendment right "to call himself whatever he wishes" and

that the denial constituted "improper government censorship[.]"
Id.    at    356.      The       New       Mexico    Court      of    Appeals      rejected     the

petitioner's arguments, not only because "Fuck Censorship!" is

obscene, but because the petitioner could use the name under the

common       law    without        any       need    to      involve      the      State.       Id.

("Petitioner is entitled to assume whatever name he desires,

absent fraud or misrepresentation, but any statutory name change

will        be      subject           to      the        district         court's      scrutiny.

Here . . . '[s]ince [Petitioner's] common law right to use the
[]name       has     not    been           abrogated . . . ,          none      of    his   First
                                                    36
                                                                          No.      2018AP2205-CR



Amendment rights have been prejudiced."                        (quoted source omitted)

(modifications in the original)).

       ¶65     The Nash court was persuaded by Lee v. Superior Court,

11    Cal.   Rptr. 2d 763          (Ct.       App.    1992).         In   that      case,     the

petitioner sought to change his legal name to a racial epithet.

Id. at 764.          Like the petitioner in Nash, who wanted to make a

political statement about censorship, the petitioner in Lee also

wanted to make a political statement:                         specifically, he said he

wanted    to    "steal       the    stinging         degradation——the            thunder,     the

wrath, shame and racial slur" associated with the word.                                        Id.

"He theorize[d] that his use of the name, with court approval,

could be used to conquer racial hatred."                       Id.

       ¶66     The    California          Court        of      Appeals       reasoned         the

petitioner could not force the judiciary to "lend the Great Seal

of the State of California" to this cause.                            Id.         It reasoned,

"[a]ppellant has the common law right to use whatever name he

chooses. . . .         However, he has no statutory right to require

the   State     of    California         to    participate       therein."             Id.      It
concluded,      "[s]ince       appellant's           common    law    right       to   use    the

surname      has      not    been        abrogated, . . . none              of     his       First

Amendment      rights       have   been       prejudiced. . . .             The    order      only

precludes       the    filing       of     the       name     with    the       Secretary      of

State. . . .         Nothing more, nothing less."                Id. at 768.

       ¶67     In    Petition      of     Dengler,      the     petitioner          sought     to

change his legal name to the number 1069.                            246 N.W.2d 758, 759

(N.D.    1976).        He    explained         that    each     numeral      represented        a
particular concept of importance to him.                         For example, he said
                                               37
                                                                 No.     2018AP2205-CR



the numeral 1 "stands for my concept of nature which manifests

itself as one individual among the various forms of life."                          Id.

He claimed he could not express his true identity in any way

other than by using the name 1069.                 Id. at 760.         The petition

was denied.

    ¶68     On        appeal,    the   North   Dakota    Supreme   Court        stated,

"petitioner relied upon the First Amendment to the United States

Constitution for the name change claiming under the freedom of

speech provision he had a right to change his name.                      Petitioner,

however, failed to give any convincing reason in support of his

argument, and we are not aware of any."                  Id. at 761.          The court

upheld the trial court's decision because "to use the court or

law to impose or force a number in lieu of a name upon society"

went beyond "bordering on bizarre[.]"                   Id. at 764.          The common

law might have permitted the petitioner to use a number as his

name, but the court would not "force its acceptance" on society,

which is an effect, to a degree, of a legal name change when

ordered    by     a    court.      Id.;   see   also     Leone   v.     Comm'r,     933
N.E.2d 1244, 1254 (Ind. 2010) ("While the courts have a unique

power to certify a name change, Hoosiers still may refer to

themselves by any name they like.               They may not, however, demand

that government agencies begin using their new names without a

court order.           This dual structure recognizes the reality that

names     serve       multiple     purposes,    both     private       and     public."

(internal citation omitted)).

    ¶69     Nash, Lee, and Dengler reflect judicial rejection of
the notion that a legal name change implicates the freedom of
                                          38
                                                                No.    2018AP2205-CR



speech.21        Inherent in each decision is the view that free speech

is, generally, a negative right, like most rights secured by the

Bill of Rights.          Alston v. Redman, 34 F.3d 1237, 1247 (3d Cir.

1994) (explaining "the rights guaranteed by the Constitution of

the United States are primarily negative in character, standing

guard      as    vigilant   sentinels    at   the   perimeter    of   permissible

state conduct.         It is only at the time that the state seeks to

invade          this   citadel     of   individual     liberty        that   these

constitutional guarantees can be summoned to battle."                    (internal

citations omitted)).             "This position has strong textual support

in the Bill of Rights.             The right of free speech, the right to

be free from unreasonable searches and seizures, the right to be

free from double jeopardy, the right to due process under the

Fifth Amendment, all of these are framed as prohibitions on

state conduct, rather than as commandments for state action."

Id.     In other words, the State cannot be compelled to recognize

a name and change its records.22              See Williams v. Racine Cnty.


      21Although the dissent does not address any of these cases,
it claims our analysis "goes against the tide of the relevant
case law."    Dissent, ¶116.    If the dissent's assertion were
correct, it would not have to cite multiple cases having nothing
to do with the First Amendment to justify its desired outcome.
See e.g., Obergefell v. Hodges, 576 U.S. 644 (2015) (substantive
due process); Ford v. Wainwright, 477 U.S. 399 (1986) (cruel and
unusual    punishment);    Hernandez-Montiel    v.   Immigr.    &
Naturalization Serv., 225 F.3d 1084, 1093 (9th Cir. 2000)
(immigration law).

       States may have an affirmative duty to make certain
      22

places available for expressive conduct.     David P. Currie,
Positive and Negative Constitutional Rights, 53 U. Chi. L.
Rev. 864, 879 (1986).   Occasionally, advocates have tried to
extend forum arguments to things produced by government, like
                                         39
                                                                 No.    2018AP2205-CR



Cir. Ct., 197 Wis. 2d 841, 846, 541 N.W.2d 514 (Ct. App. 1995)

("Williams has no positive right to a name change.                         The fact

that others have changed their names, or that one of his stated

reasons for seeking the name change is religious in nature, does

not create an affirmative right to the name change.").

    ¶70    "Self-expression       does     not   require     a     court    order."

Miller, 617 N.Y.S.2d at 1026.            "There is no constitutional or

inherent right to compel legal sanction of a change of name,

notwithstanding the right at common law to assume a new name so

long as it is not for a fraudulent or illegal purpose."                      Leone,

933 N.E.2d at 1254 (quoting In re Hauptly, 312 N.E.2d 857, 862

(Ind.   1974)    (Prentice,   J.,    dissenting)).          As    even     advocates

seeking    to    expand   First     Amendment    protections           acknowledge,

"denials    of    name-change     petitions      do   not        directly    impose

restrictions      on   the    petitioners'       speech.           None     of    the

difficulties faced by denied petitioners restrict[] something to

which they are entitled based on their free speech rights.                       None

of these difficulties in fact place limits on speech at all."




license plates and driver's licenses. These arguments have had
limited success. See Walker v. Texas Div., Sons of Confederate
Veterans, Inc., 576 U.S. 200, 214–19 (2015) (rejecting an
argument that Texas specialty license plates create a forum for
speech because the plates constitute government speech); Krebs,
2020 WL 1479189 *2 (refusing to address an underdeveloped
argument that Wisconsin law had created a "limited public forum"
for "changing one's name").    Because Ella does not raise this
argument, which borders on being an entirely different claim, we
need not address it further.

                                      40
                                                                        No.     2018AP2205-CR



Julia Shear Kushner, Comment, The Right to Control One's Name,

57 UCLA L. Rev. 313, 337 (2009).23

                                     2.    Ella's Burden

      ¶71       Ella has a difficult burden, in light of the novelty

of her claim, to persuade us that the name-change prohibition in

Wis. Stat. § 301.47(2)(a) implicates her right to free speech by

infringing her expressive conduct.                      Clark v. Comm. for Creative

Non-Violence,          468    U.S. 288,        293   n.5     (1984)    ("Although     it   is

common     to    place       the   burden       upon    the     Government      to   justify

impingements on First Amendment interests, it is the obligation

of   the    person       desiring         to   engage      in   assertedly      expressive

conduct to demonstrate that the First Amendment even applies.");

see also Doe v. City of Lafayette, 377 F.3d 757 (7th Cir. 2004)

(applying the burden discussed in Clark).                             If the prohibition

does not infringe expressive conduct, no further First Amendment

analysis is necessary.                State v. Baron, 2009 WI 58, ¶16, 318

Wis. 2d 60, 769 N.W.2d 34.

      ¶72       Ella    has    not    satisfied        her    burden.      In    a   recent,
analogous case, the Eastern District of Wisconsin explained:

      Plaintiff has failed to establish that Wisconsin's
      regulation   of   her  ability   to   change   her  name
      implicates her First Amendment rights.       The parties
      provide    relatively    scant    attention    to   this
      matter. . . .     Plaintiff    chides    Defendant   for
      providing "no authority for its assertion that

       Kushner argued viewpoint discrimination, in the context
      23

of legal name changes, could implicate the right to free speech.
We need not examine this issue further because Wis. Stat.
§ 301.47(2)(a) does not allow sex offenders to petition for some
legal name changes but not others.

                                                41
                                                                       No.     2018AP2205-CR


       regulating a person's              name   does     not    implicate           the
       First Amendment."

       Plaintiff forgets who bears the burden of proof and
       persuasion on her claim.    It is she, not Defendant,
       who must establish that regulating a person's name
       implicates the First Amendment.
Krebs v. Graveley, 2020 WL 1479189 *1 (E.D. Wis. Mar. 26, 2020),

aff’d       861   F. App'x   671    (7th    Cir.     2021)      (internal        citations

omitted); see also In re Larson, No. A18-2153, unpublished slip

op.,    2019      WL    7286959    *3     (Minn.    Ct.    App.        Dec.     30,    2019)
(affirming a lower court's denial of a sex offender's petition

to     change     his    legal     name     to     "Better      Off     Dead"         because

"[a]ppellant failed to provide specific authority regarding the

free-speech         right     to        change     one's        name         under      these

circumstances, and there appears to be none" and therefore "the

district court did not improperly reject appellant's freedom-of-

speech argument and did not abuse its discretion by denying his

name-change petition").             Ella's claim suffers from a similar

defect defeating the claim advanced by the plaintiff in Krebs.

The First Amendment has been a part of our Constitution since

1791.       People changed their names even before then.                          Ella has

been unable to cite binding or persuasive authority for the

proposition that restrictions on legal name changes implicate

protected speech.24          We agree with the court of appeals, which


       Ella cites cases that are not on point. For example, she
       24

relies on Salaam v. Lockhart, 905 F.2d 1168 (8th Cir. 1990). In
that case, a prisoner used a state court proceeding to legally
change his name after he converted to Islam. Id. at 1169. The
prison nonetheless refused to recognize his name change because
of a policy "to use only committed names on prison records and
clothing, and in the mail room." Id. The court held "that the
                                            42
                                                                            No.    2018AP2205-CR



concluded that "Ella has therefore failed to meet her burden to

prove that her First Amendment rights are implicated by the sex

offender registry statute[.]"                     C.G., 396 Wis. 2d 105, ¶32; see

also id., ¶31 (discussing Krebs).

                     3.   Ella's Expressive Conduct Theory

    ¶73     Ella's        argument         rests       on    a     faulty     conception      of

expressive      conduct.             The    act       of    presenting       identification,

either by vocalizing her legal name, writing it down, or handing

government documents bearing her legal name to someone else, has

never been considered a form of expressive conduct in either

legal   precedent         or    in    the    historical            record.        The   act   of

producing      identification          is    conduct        unprotected       by    the    First

Amendment.

    ¶74     The United States Supreme Court has noted the Free

Speech Clause's protection "extend[s] . . . only to conduct that

is inherently expressive."                   Rumsfeld v. Forum for Academic &

Institutional        Rights,      Inc.,      547      U.S. 47,       66    (2006)    (emphasis

added).      Notably,          conduct      does      not    become       expressive      simply
because   it    is    accompanied           by    speech      or    involves      the   use   of


state authorities must deliver mail to Salaam addressed to him
only as Salaam and must allow the addition of Salaam's current
name to his clothing.      The state, however, need reform its
record keeping only to the extent necessary to allow Salaam to
receive services and information in his new name within the
prison."   Id.  Salaam is not factually analogous to this case
because   Ella   has   not   received  a    legal name   change.
Additionally, the State is not interfering with Ella's ability
to use a name of her choosing, i.e., it is not placing a literal
badge with a different name on her clothing and ordering her to
wear it, as prison officials did in Salaam.

                                                 43
                                                                         No.     2018AP2205-CR



words.       Id. at 62.           For example, "Congress . . . can prohibit

employers from discriminating in hiring on the basis of race.

The fact that this will require an employer to take down a sign

reading 'White Applicants Only' hardly means that the law should

be analyzed as one regulating the employer's speech rather than

conduct."         Id.         "It    rarely          has    been   suggested         that     the

constitutional freedom for speech and press extends its immunity

to speech or writing used as an integral part of conduct in

violation of a valid criminal statute.                        We reject the contention

now."       Giboney v. Empire Storage & Ice Co., 336 U.S. 490, 498

(1949).

       ¶75    When Ella presents herself to the world as a woman,

her    conduct       is    expressive,      but       it    becomes    no   less       or    more

expressive depending on her legal name.                        "Ella has the right to

use whatever name she chooses, provided she includes it in the

sex    offender       registry."           C.G.,      396    Wis. 2d 105,        ¶32.         The

expressive component of her transgender identity is not created

by    the    legal    name       printed   on    her       identification        but    by    the
various      actions       she    takes    to    present       herself      in   a     specific

manner,      e.g.,    dressing       in    women's         clothing,   wearing         make-up,

growing out her hair, and using a feminine alias.

       ¶76    Whether conduct is expressive is partly an objective

inquiry, which turns on how reasonable people——unfamiliar with

the     intent       of     the     actor——would            understand      the        conduct.

Rumsfeld,      547        U.S. at    66    ("An        observer    who      sees       military

recruiters interviewing away from the law school has no way of
knowing whether the law school is expressing its disapproval of
                                                44
                                                                            No.    2018AP2205-CR



the military, all the law school's interview rooms are full, or

the military recruiters decided for reasons of their own that

they would rather interview someplace else."); see also Gul v.

City of Bloomington, 22 N.E.3d 853, 859 (Ind. Ct. App. 2014)

(rejecting a claim that a property owner had a First Amendment

right   not      to   mow   his    lawn       as    a    mode    of    expression        because

"[t]here is nothing inherent to an overgrown yard that would

lead an average person of ordinary sensibilities to conclude

that any message at all was being conveyed, much less a specific

environmental message").

      ¶77     A person observing Ella present herself as a woman

would   not      understand       her    to    be       expressing     herself      as    a    man

because the name printed on her driver's license is masculine;

perhaps displaying her driver's license might cause the viewer

to   have     doubts      about    whether          Ella    is    biologically           female,

thereby     inhibiting       the    success         of     her   intended         goal    to   be

perceived     as      a   woman.        That    impediment        does      not    render      the

production of identification expressive conduct, however.                                      See
Johnson     v.     Wis.     Elections          Comm'n,       2021      WI    87,    ¶61,       399

Wis. 2d 623, 967 N.W.2d 469 (explaining the right to freedom of

speech does not entitle the speaker to a favorable outcome in

her endeavor).            While those who read her legal documents may

realize she is transgender, that insight does not stop Ella from

expressing       herself     in    whatever         manner       she   chooses.          "Romeo

would, were he not Romeo call'd, Retain that dear perfection

which he owes Without that title[.]"                       Leone, 933 N.E.2d at 1252.


                                               45
                                                                    No.    2018AP2205-CR



       ¶78    Taking Ella's argument to its logical conclusion, she

would also compel the State to print on her driver's license

that she is female because she self-identifies as a woman.                            Ella

says the problem is not merely her inability to change her legal

name    but    the    impact    the   name-change      prohibition         has   on    her

ability to identify as a woman.                   Ella quite clearly explained

she wants the legal name change so she no longer has "to present

legal    documentation         that   does    not   match    her    true    identity."

Notably, Ella blurs any distinction between biological sex and

gender       identity,    saying      she     identifies     as     "a     transgender

female," while at another point saying she "identifies as a

woman[.]"      If she cannot print "female" on her license, she will

be outed as easily as she may be with a traditionally-masculine

name printed on it.

       ¶79    Like biological sex, a legal name is a hallmark of

identification.          Although       a    person    may    use    an     alias      for

expressive purposes, the point of a legal name is to "tether

one's name to a fixed identifier."                    Leone, 933 N.E.2d at 1254
(citation omitted); see also name, A Dictionary of the English

Language (10th ed. 1792) ("The discriminative appellation of an

individual."         (emphasis added)).           If the right to free speech

included the         prerogative      to change one's legal name at will

absent a compelling state interest prohibiting the name change,

the very point of printing identifying information on documents

would be undermined.            Just like a legal name, the sex offender

registry tracks other "[i]nformation sufficient to identify the
person, including date of birth, gender, race, height, weight
                                             46
                                                                No.     2018AP2205-CR



and hair and eye color."               Wis. Stat. § 301.45(2)(a)2.               Ella

offers     no     limiting    principle       that    would     grant     her    the

constitutional       right    to   change     her    legal    name    while     other

hallmarks of identification remain fixed.25

     ¶80    The historical record does not support Ella's argument

for compelling the State to change her legal name.                    "[A] common-

law name change carries with it no mandate to those with whom

one comes in contact to accept at face value the nexus between

the new name and the individual who assumes it.                       Persons who

change    their    personal    names    may   not    necessarily      demand    that

government agencies begin using their new names without a court

order."    65 C.J.S. Names § 21 (updated Feb. 2022).

     ¶81    Around the time of the nation's founding, legal name

changes were rejected by state governments for various reasons,

and the historical record contains no suggestion that anyone

thought the First Amendment was implicated.                   "A curious example

of the quibbles into which the common law sometimes [fell] was

developed by the use of single letters as names.                      It was many
times held that while a vowel, being a complete sound in itself,

was sufficient to constitute a name, a consonant, representing

only part of a compound sound, could not so act."                     G.S. Arnold,

Personal Names, 15 Yale L.J. 227, 228 (1905–06).                      These early

cases, along with the scholarship examining them, lack even a

hint that the founding generation understood government to be

regulating expressive conduct, protected by the First Amendment.

     25    Ella has not advanced a forum argument.              Supra ¶69 n.22.

                                        47
                                                                    No.     2018AP2205-CR



Ella has not directed us to any historical sources from the

founding that would support her argument, nor have we found any.

      ¶82   A    nineteenth      century       English      solicitor      general     is

reported to have said, "[t]here was no law forbidding a man to

change his name; but there was also no law which compelled his

neighbour       to   acknowledge         him    under       the     name       he   might

assume. . . .        Everybody     was    at    liberty,       if   he     pleased,    to

change his surname, but no one else was obliged to recongise the

change unless he pleased."             Herbert, ci-devant Jones, Change of

Surname, in 1 The Herald & Genealogist, at 454, 463 (1863).                            To

the   extent     officials      were   "bound"        to    recognize      a   name,   he

suggested the rule derived from "convenience."                       Id. at 463–64.

"There was no law on the subject; but when there appeared to be

nothing     arbitrary      or     improper,       and       when     there      was    no

encroachment on the feelings and rights of others, then it was

courteous to accede to the wish of a person who might desire to

change his name."        Id. at 464.

      ¶83   Other nineteenth century commentators took a different
view, writing that all name changes were wholly the prerogative

of the crown.        See A. C. F-D. & A.M.R., A Treatise on the Law

Concerning       Names    and     Changes        of        Names    (continued),        2

Genealogical Mag., 537, 542 (1899) ("The gift of a name or a

change of name is a matter of honour, in the prerogative of the

Crown, and subject to the jurisdiction of the Courts of Honour.

It is wholly outside the jurisdiction of the ordinary tribunals,

which have no power to adjudicate upon the point.").                                Contra
T.E. Morris, The Re-Naming of Welshmen, in The Transactions of
                                          48
                                                                         No.     2018AP2205-CR



the Honourable Society of Cymmrodorion, at 1, 18–19 (1901–02)

(critiquing the notion that a name is a "gift" and "prerogative"

of the crown).

      ¶84    The historical practice of applying to the crown for a

legal name change, which the crown could deny, demonstrates the

limited extent to which the government is required to effectuate

a legal name change, regardless of whether other methods of

accomplishing       a    legal     name    change     did     not    require          a    direct

appeal to the crown.               See Davies v. Lowndes, 1 Bing. N. Cas.

597, 618 (1835) ("And there is no necessity for any application

for a royal sign manual to change the name.                         It is a mode which

persons     often    have    recourse       to,     because    it        gives    a       greater

sanction to it, and makes it more notorious.").

      ¶85    "In    the     19th    and    20th     centuries        express       statutory

provisions         for     changing        names       were         enacted        in        many

jurisdictions."          Hall v. Hall, 351 A.2d 917, 922 (Md. Ct. Spec.

App. 1976).         In nearly all states, including Wisconsin, the

decision of whether to grant a statutory petition for a legal
name change has been committed to the sound discretion of the

court.      Id.; see also Williams, 197 Wis. 2d at 847.                               The fact

that petitions may be denied under this discretionary standard

strongly      suggests       a     legal     name     change,        as        traditionally

understood, does not implicate the freedom of speech.                                        Ella

seeks recognition of a new right, not a remedy to enforce a pre-

existing right.           See Houston Cmty. Coll. Sys. v. Wilson, 595

U.S. __, 142 S. Ct. 1253, 1259 (2022) (noting "no one before us
has   cited     any       evidence        suggesting     that        a     purely         verbal
                                             49
                                                                       No.    2018AP2205-CR



censure . . . has ever been widely considered offensive to the

First Amendment").              A "[l]ong settled and established practice

is a consideration of great weight."                      Id. (quoting The Pocket

Veto    Case,       279    U.S. 655,       689     (1929))    (modification             in    the

original).             "Often,      'a   regular      course      of    practice'             can

illuminate        or      'liquidate'      our     founding    document's          'terms       &

phrases.'"           Id. (quoting Letter from J. Madison to S. Roane

(Sept. 2, 1819), in 8 Writings of James Madison 450 (G. Hunt ed.

1908)).      The lack of historical precedent for Ella's position is

fatal to her claim, particularly because she has the burden to

persuade us that her expressive conduct is being infringed.

       ¶86     In      dismissing    our     historical       analysis,      the        dissent

ignores the United States Supreme Court's similar originalist

approach to First Amendment questions.                         Its recent unanimous

decision       in      Houston     Community        College    System        is     a        prime

example.       See, e.g., id. at 1259 ("As early as colonial times,

the power of assemblies in this country to censure their members

was    'more      or     less   assumed.' . . .       The     parties    supply          little
reason to think the First Amendment was designed or commonly

understood          to     upend      this       practice."            (quoted           source

omitted)).          Our "historical journey" in this opinion represents

the accepted method for interpreting the First Amendment.

       ¶87     The     dissent     criticizes       the   court   for    examining            the

historical record in search of evidence suggesting the original

meaning      of     the    First    Amendment      protects     legal    name       changes,

advocating that "times change.                     Societies evolve.              Instead of
looking backward to esoteric sources to define the contours of
                                              50
                                                                           No.     2018AP2205-CR



modern existence, we should instead look, as we do in other

contexts,         to 'evolving        standards      of     decency        that        mark     the

progress of a maturing society.'"26                  These sentiments reflect the

philosophy of living constitutionalism, which would rewrite the

Constitution           to     reflect   the    views       and     values         of     judges.

Exploring the historical record is more than "interesting"——it

is    impossible         to    ascertain    the    meaning       of    a     constitutional

provision        without       undertaking    this     analysis.            See        Thomas    M.

Cooley, A Treatise on the Constitutional Limitations Which Rest

upon the Legislative Power of the States of the American Union

59    (1868)      ("We      cannot    understand     these       provisions            unless    we

understand        their       history.").      This       method      enables          judges    to

discern the original public meaning of the text, which is fixed.

       ¶88       The   alternative      approach,         embraced     by        the    dissent,

undermines democracy.                "When government-adopted texts are given

a new meaning, the law is changed; and changing written law,

like adopting written law in the first place, is the function of

the first two branches of government. . . .                        Allowing laws to be
rewritten by judges is a radical departure from our democratic

system."         Scalia & Garner, Reading Law, at 82–83 ("[T]he living

Constitution is genuinely corrosive of the fundamental values of

our    democratic           society."      (citing    William         H.    Rehnquist,          The

Notion      of    a    Living    Constitution,       54     Tex.      L.    Rev.       693,     706

(1976))).



       26   Dissent, ¶111.

                                              51
                                                                            No.     2018AP2205-CR



       ¶89     In       comparison      to    the       objective      standards      by      which

originalism          allows       us     to    understand            the    meaning      of     the

constitutional text, the living constitutionalism espoused by

the dissent leaves unanswered the question of why it                                       "makes

sense for us to" change the meaning of the First Amendment, and

by what authority judges (as opposed to the people) may decide

to    change      the     law.         See    McDonald         v.    City   of    Chicago,      561

U.S. 742,         803    (2010)    (Scalia,         J.,       concurring)     (noting      living

constitutionalism "empowers judges to eliminate or expand what

the   people        have       prescribed").             Even   if    "evolving      standards"

could       change       the     meaning      of        the    Constitution,       why     should

"Justices' notions" of what the First Amendment "ought to mean"

prevail      over       "the    democratically            adopted      dispositions        of   our

current society?"               McCreary County v. Am. C.L. Union of Ky., 545

U.S. 844, 899 (2005) (Scalia, J. dissenting).                                    Fundamentally,

the dissent's proposed "constitutional revision by" the judicial

branch "accompanied (as it is today) by extravagant praise of

liberty," would "rob[] the People of the most important liberty
they asserted in the Declaration of Independence and won in the

Revolution          of     1776:       the     freedom          to    govern      themselves."

Obergefell, 576 U.S. at 714 (Scalia, J., dissenting).                                    Our job

is not "to define the contours of modern existence"27 but to

declare the meaning of the law——in this case, the supreme law of

the land.



       27   Id.

                                                   52
                                                                 No.     2018AP2205-CR



      ¶90     It is a "caricature of originalism," Scalia & Garner,

Reading Law, at 85, to reject it because, as the dissent argues,

"[a]t the time of the founding . . . transgender rights were the

furthest thing from the founders' minds."28                   "Drafters of every

era know that . . . the rules they create will one day apply to

all     sorts    of     circumstances       that    they   could       not    possibly

envision[.]"          Id.     at    86.    While   transgenderism      is     a   modern

concept, changing one's name is not.

      ¶91     The dissent seems to disparage the Constitution (or at

least its fixed meaning) because "[a]t the time of the founding

Black      people     could    be    considered    property   and    women        had   no

rights[.]"29            More        than    150    years      ago,      the       people

constitutionally adopted equality under the law.                        U.S. Const.

amends. XIII–XV.            As but one abominable example of judges "who

reject the meaning of the Constitution as enacted and wish to

substitute another meaning that they contend is superior," Randy

E. Barnett, Restoring the Lost Constitution:                  The Presumption of

Liberty 96 (2004), the United States Supreme Court in Plessy v.
Ferguson abandoned the constitutional guarantee of equality in

favor of its own "conception of individual rights and who is

entitled to those rights."30               Judges are not reliable protectors

of individual rights or liberty when they seek to replace the

original meaning of the Constitution with their own notions of

      28   Id., ¶110.
      29   Id.
      30   Id., ¶109.

                                            53
                                                                                No.        2018AP2205-CR



the way things ought to be.                  "Only the Constitution can serve as

a reliable bulwark of the rights and liberty of the people."

State    v.    Roberson,         2019     WI 102,      ¶86,       389       Wis. 2d 190,            935

N.W.2d 813 (Rebecca Grassl Bradley, J., concurring).                                         For this

reason, we must apply the Constitution's original meaning, and

not what we may wish it to mean.

                       4.   Ella's Compelled Speech Theory

       ¶92    Although in the course of day-to-day affairs Ella may

have to "present[] legal documentation," she does not explain

how    presenting       legal      documentation         bearing            a     "male-sounding

name" constitutes compelled speech.                     This theory fails for the

same reason her first theory does:                    identifying one's self is an

act, not a mode of expression.                      "[I]t has never been deemed an

abridgment of freedom of speech or press to make a course of

conduct       illegal       merely      because       the       conduct           was        in    part

initiated,       evidenced,        or    carried      out       by    means           of     language,

either spoken, written, or printed."                        Rumsfeld, 547 U.S. at 62

(quoting      Giboney,      336       U.S.   at     502).        "[W]ords             can     in   some
circumstances          violate     laws      directed       not       against          speech       but

against       conduct."          Id.     (quoting      R.A.V.         v.        St.        Paul,    505

U.S. 377,        389    (1992)).             Again,    Ella          offers           no      limiting

principle.        When the government requires a person to accurately

list    her     hallmarks        of     identification           on     a       tax        form,    the

government does not compel her to speak but merely to produce

information; Ella's claim is indistinguishable.                                   United States

v. Arnold, 740 F.3d 1032, 1034–35 (5th Cir. 2014) (explaining
the     Eighth     Circuit        had    "rejected          a    claim          that         compelled
                                               54
                                                                         No.     2018AP2205-CR



disclosure of information on an IRS form [i]s unlawful compelled

speech" and applying the Eighth Circuit's logic to reject a

compelled speech challenge to a law requiring sex offenders to

register their residence (quoting United States v. Sindel, 53

F.3d 874, 878 (8th Cir. 1995))).

    ¶93     The       State   did     not      give    Ella     her      legal      name——her

parents did.          Cf. Mutawakkil v. Huibregtse, 735 F.3d 524, 526

(7th Cir. 2013) ("He insists that Wisconsin's policy violates

the equal protection clause, even if not the first amendment,

because he thinks that 'Norman C. Green, Jr.' sounds like a

white man's name, and he is not white.                       Yet it is the name his

parents gave him; it was not forced on him by the state.").                                 The

State has not branded Ella with her legal name, and when Ella

presents a government-issued identification card, she is free to

say nothing at all or to say, "I go by Ella."

                                    V.    CONCLUSION

    ¶94     Under well-established precedent, Ella's claims fail.

Sex offender registration does not violate the Eighth Amendment
because    it    is    not    punishment,        nor    is    it    cruel      or   unusual,

particularly      in    light    of      Ella's       offense      for    which      the    law

requires her registration.               Ella's First Amendment right to free

speech    does    not    encompass       the    power    to     compel      the     State    to

facilitate a change of her legal name.                        Producing one's legal

name is properly understood as conduct, subject to government

regulation, not speech.

    By the Court.——The decision of the court of appeals is
affirmed.
                                            55
     No.   2018AP2205-CR




56
                                                               No.   2018AP2205.bh


     ¶95    BRIAN HAGEDORN, J.           (concurring).       I agree with the

majority/lead      opinion    that   C.G.'s   First    and   Eighth    Amendment

challenges to the name-change prohibition in the sex-offender

registry fail.1      See Wis. Stat. § 301.47(2).         Accordingly, I join

the opinion in most respects.2           I write separately to make three

points.

     ¶96    First, the majority/lead opinion's analysis of C.G.'s

as-applied Eighth Amendment claim is improper.                 When analyzing

an Eighth Amendment claim, we are bound to apply United States

Supreme Court      precedent.        The Court has instructed that the

intent-effects test must be used to determine if a sanction is

punitive.    See Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168-70

(1963).     This    test     considers   whether   a   particular      statutory

scheme is punitive on its face, not whether its application to a

particular person might be unduly harsh.               Seling v. Young, 531

U.S. 250, 263 (2001).         Looking to a statute's implementation or

person-specific effects "would prove unworkable" and is flatly

inconsistent with the test's focus on the face of the statute.
Id.; see also id. at 272-73 (Thomas, J., concurring).                    We said

as much just last term, explaining that the intent-effects test

"must be applied on the face of the statute, rather than to the

facts and circumstances of an individual defendant."                    State v.

Schmidt, 2021 WI 65, ¶30, 397 Wis. 2d 758, 960 N.W.2d 888.

     1 Wisconsin Stat. § (Rule) 809.81(8) requires that in cases
like this we should "refer to individuals only by one or more
initials or other appropriate pseudonym or designation."       I
refer to the defendant as "C.G." following our case caption.
     2   I join the court's opinion except for ¶6 and ¶¶36-46.

                                         1
                                                                            No.     2018AP2205.bh


       ¶97     The    majority/lead            opinion   correctly         identifies          this

principle, but then devotes several pages to an analysis of a

claim     that        the        Supreme        Court     has        called         unworkable.

Majority/Lead         op.,       ¶¶35-45.         Analyzing       the     effects         of    the

statutory      scheme       on    C.G.     personally      is     antithetical            to    the

intent-effects test we must apply.                      This discussion does not add

clarity      by      analyzing       an        alternative      claim;         it      increases

confusion by conducting an analysis that cannot be done for a

claim that does not exist.                      The better approach is simply to

reaffirm       that       the    statutory       scheme    at     issue         here      is    not

punitive, and leave it there.                        See State v. Hezzie R., 219

Wis. 2d 848, 881, 580 N.W.2d 660 (1998); State v. Bollig, 2000

WI 6, ¶27, 232 Wis. 2d 561, 605 N.W.2d 199.

       ¶98     Second, it is important to note the limited nature of

our resolution of C.G.'s First Amendment challenge.                                    C.G. has

failed    to      prove     that     the       prohibition      on    name        changes       for

individuals on the sex offender registry infringes on C.G.'s

First Amendment right to freedom of speech.                             In the absence of
on-point       case       law,     supportive        historical           evidence,        or     a

compelling argument, we cannot conclude——for what would appear

to be the first time in American history——that a person's legal

name     contains          expressive          content     subject         to       the        First

Amendment's        free     speech       protections.           As    the       majority/lead

opinion explains, the prohibition on changing a legal name does

not    prohibit       a    sex    offender       from    saying      or    communicating          a

preferred name, nor does it mandate the communication of any
particular        content.         It     is    possible     that       some      name-related

                                                 2
                                                                             No.    2018AP2205.bh


claims could implicate a person's free speech rights or trigger

other constitutional protections.                       But based on the arguments

and the precise claims before us, I am unpersuaded that the

prohibition in Wis. Stat. § 301.47(2) on changing one's name

while     subject       to        the     sex-offender              registry's         reporting

requirements         involves      any        expressive       conduct       triggering        the

First Amendment's free speech protections.

       ¶99    Finally,       I    write       separately       to    address       a   sensitive

matter.      The majority/lead opinion explains that it uses "female

pronouns      out     of     respect          for     Ella's        individual         dignity,"

acknowledging        "[n]o       law    compels       our     use    of    Ella's      preferred

pronouns; we use them voluntarily."                           Majority/Lead op., ¶6 &

n.9.      The   dissent          and    the    court     of    appeals       make      the    same

editorial decision.               Whether to use an individual's preferred

pronouns, rather than those consonant with one's biological sex,

presents ontological and moral questions about our identity as

human beings.         It is a matter deeply personal to those who wish

to be called by certain pronouns, and to many who are asked to
call others by their preferred pronouns.                            See, e.g., Meriwether

v. Hartop, 992 F.3d 492 (6th Cir. 2021).

       ¶100 These      relatively         new        cultural       debates    are,      in    the

main, not questions courts are well-equipped to answer.                                       As a

court of law, we should do our best to remain agnostic regarding

debates      where    the    law       does    not    supply        an    answer.       This    is

motivated in part by the modest nature of the judicial role, and

in part out of the prudential concern that these contested moral
matters could soon become contested legal matters.                                 The court's

                                                 3
                                                           No.   2018AP2205.bh


decision to use female pronouns could be misread as suggesting

that someone who identifies as a female is in fact a female,

under the law or otherwise.          See also United States v. Varner,

948   F.3d 250,   254-58    (5th   Cir.    2020)   (presenting   additional

reasons why the court's use of a party's preferred pronouns

could prove problematic).      We should aim to avoid any unintended

legal consequences of our language choices.

      ¶101 C.G.'s decision to identify as a woman is grounded in

a particular way of understanding sex and gender——one rooted in

a   person's   individual    sense    of   identity.      This   view   is   a

departure from what was widely accepted just a few years ago and

is by no means universally shared today.           Without question, C.G.

should be treated with the same dignity and respect as any other

litigant before this court.          But I believe we would do well to

remain scrupulously neutral rather than assume that pronouns are

for   choosing.      These    matters      of   grammar   have   downstream

consequences that counsel caution, particularly as a court of

law where such decisions could have unknown legal repercussions.
      ¶102 For these reasons, I respectfully concur.




                                      4
                                                                              No.   2018AP2205.awb


       ¶103 ANN                WALSH   BRADLEY,        J.     (dissenting).         Ella    is    a

transgender woman seeking to express herself by changing her1

name to reflect her gender identity in the face of a statute

that precludes it.                     One aspect of sex offender registration is

that a person subject to the registry cannot undergo a legal

name change.                   See Wis. Stat. § 301.47(2)(a).                  Ella challenges

that restriction.

       ¶104 At birth, Ella was assigned male, and her legal name

is traditionally masculine.                       Ella wishes to legally change her

name       to       a    traditionally       feminine        name    to     correspond     to   her

gender identity.                  Specifically, Ella challenges the restriction

as   applied              to    her    on   the   basis       of     the    First   and    Eighth

Amendments to the United States Constitution.

       ¶105 Although I agree that Ella's Eighth Amendment claim

fails,          I       write    separately       to       address    the    majority's     First

Amendment analysis and conclusions.                             It cuts short the First

Amendment analysis by determining that the First Amendment isn't

even implicated by the name change ban that accompanies Ella's



       This dissent refers to Ella using her preferred pronouns.
       1

The concurrence disagrees with this decision and refers to Ella
by her former masculine name (albeit with initials), citing the
avoidance of "unintended legal consequences."        Concurrence,
¶100.      However,   its  generalized   speculation   does   not
specifically   identify   any   legal   consequences   supposedly
implicated.

     I remain unpersuaded by the specter of unidentified legal
consequences.   Rather, like the majority/lead opinion, I refer
to Ella using her preferred pronouns "out of respect for Ella's
individual dignity." Majority/lead op., ¶6.



                                                       1
                                                                     No.    2018AP2205.awb


registration as a sex offender.                   In making this determination,

the   majority       takes   an    overly       restrictive    view    of     expressive

conduct and denigrates the import of a legal name.

      ¶106 Admittedly,            the     facts    of   the    underlying        offense

indicate a "serious and forceful" attack, but that is not the

question presented here.                See majority/lead op., ¶44.2              Rather

the question boils down to whether the State has met its burden

to show that this statutory restriction is narrowly tailored to

serve a significant government interest——as applied to Ella.                           If

not, then such a restriction cannot be constitutionally applied

to Ella's circumstances.

      ¶107 The       majority      fails     to    answer     this    question.        It

arrives   at     a    result       that    is     contrary    to     First     Amendment

precedent and discounts the burdens Ella faces as a result of

the restriction.         Under the analysis that the majority should

have conducted, I conclude that Ella has established a violation

of her First Amendment rights and that the State has not met its

burden to demonstrate that Ella should be categorically banned
from filing a petition for a name change.

      ¶108 Accordingly, I respectfully dissent.

      2I cite Justice Rebecca Grassl Bradley's opinion as a
"majority/lead" opinion because the opinion in its entirety has
not garnered a majority vote of the court. See concurrence, ¶95
n.2; Koss Corp. v. Park Bank, 2019 WI 7, ¶76 n.1, 385
Wis. 2d 261, 922 N.W.2d 20 (Ann Walsh Bradley, J., concurring).
However, the First Amendment analysis that this dissent takes
issue with is joined by four members of the court, so I
therefore refer in the body of this dissent to the "majority"
when discussing the court's conclusions with regard to the First
Amendment.



                                             2
                                                                      No.    2018AP2205.awb


                                             I

    ¶109 At the outset I observe that although the majority's

historical      journey     back   to    the      18th    and    19th       centuries   is

interesting, it is misplaced.                In denying that Ella's choice of

name implicates the First Amendment, the majority attempts to

support     its     determination       with       reference     to     a    "nineteenth

century        English      solicitor        general,"          nineteenth         century

commentators on English law, and practices prevailing at the

time of the founding.           See majority/lead op., ¶¶81-84.                  With all

due respect, we are in the 21st century and our conception of

individual      rights    and    who    is       entitled   to    those       rights    has

thankfully changed in the two centuries since these sources were

germane.       See Obergefell v. Hodges, 576 U.S. 644, 660-63 (2015).

    ¶110 It is no wonder the majority finds no protection for

Ella in these sources.          At the time of the founding Black people

could     be    considered      property          and    women    had       no   rights——

transgender rights were the furthest thing from the founders'

minds.
    ¶111 But        times    change.         Societies      evolve.           Instead   of

looking backward to esoteric sources to define the contours of

modern existence, we should instead look, as we do in other

contexts,      to   "evolving      standards        of    decency     that       mark   the

progress of a maturing society."                   Ford v. Wainwright, 477 U.S.

399, 406 (1986).

    ¶112 In this maturing society, it makes sense for us to

recognize the expressive power of a name.                        Just as there is a
First Amendment interest in a religious name, there is a First

                                             3
                                                                               No.    2018AP2205.awb


Amendment      interest      in    a    name       that        aligns     with       one's       gender

identity.

       ¶113 The       threshold        question        for      the      analysis       of       Ella's

First    Amendment        argument          is   whether        the      First       Amendment       is

implicated.         It is in answering this question that the majority

goes astray, and I thus address this question first in this

dissent.        Subsequently,          I     conduct       the      analysis         the    majority

should    have      completed,         addressing           the     appropriate            level     of

scrutiny that should guide our analysis and applying that level

of    scrutiny      to     the    statute        at       issue     in    Ella's       as-applied

challenge.

                                                 II

       ¶114 The majority's First Amendment analysis quickly veers

down    the    wrong      path     with      its      determination            that     the       First

Amendment      is   not     even    implicated            by    a   ban    on    name       changes.

Majority/lead op., ¶72.

       ¶115 In the majority's view, "Ella's argument rests on a

faulty conception of expressive conduct."                                Id., ¶73.           This is
so,     says    the       majority,         because        "[t]he        act     of    presenting

identification, either by vocalizing her legal name, writing it

down, or handing government documents bearing her legal name to

someone else, has never been considered a form of expressive

conduct in either legal precedent or in the historical record."

Id.      Thus,      the    majority         takes     a    narrow        view    of    expressive

conduct, concluding that "[t]he act of producing identification

is    conduct    unprotected           by    the      First      Amendment."               Id.      The
majority further attempts to explain:

                                                 4
                                                               No.    2018AP2205.awb

       When Ella presents herself to the world as a woman,
       her conduct is expressive, but it becomes no less or
       more expressive depending on her legal name. . . . The
       expressive component of her transgender identity is
       not created by the legal name printed on her
       identification but by the various actions she takes to
       present herself in a specific manner, e.g., dressing
       in women's clothing, wearing make-up, growing out her
       hair, and using a feminine alias.
Id., ¶75.       Accordingly, the majority concludes that "identifying

one's self is an act, not a mode of expression."                   Id., ¶92.

       ¶116 The majority's conclusion is erroneous as a matter of

precedent and discounts the personal burdens the name change ban

foists     on    Ella.        Contrary   to        the   majority's       view,     the

proposition that a name is not expressive conduct implicating

the First Amendment goes against the tide of the relevant case

law.

       ¶117 Conduct      is   expressive      if    it   "possesses       sufficient

communicative elements to bring the First Amendment into play."

Texas v. Johnson, 491 U.S. 397, 404 (1989).                    This inquiry is

informed    by    whether     conduct    has       the   "intent     to    convey    a

particularized message."          Id.    Changing one's name to reflect a

certain personal identity fits the bill.

       ¶118 A name can convey a person's family history, cultural

heritage, or religious devotion.              And a name most certainly can

convey one's gender identity.            It is a fundamental way a person

presents themselves to the world and is essential to a person's




                                         5
                                                                        No.   2018AP2205.awb


identity.3         Calling     a    person        by    that    person's      chosen    name

indicates respect for that person's dignity and autonomy.

      ¶119 One      need     look   no   further         than    the    daily    news    and

recent history to find a litany of name changes, the purpose of

which is to express an essential piece of a person's identity.

Cassius Clay became Muhammad Ali.                       Bruce Jenner became Caitlyn

Jenner.

      ¶120 When Cassius Clay changed his name to Muhammad Ali, he

did so not only to convey a religious identity, but to shed the

"slave     name"    he   was   given     at       birth.       Similarly,      when    Bruce

Jenner became Caitlyn, she did so to express an essential piece

of   her   identity——her       gender     identity.             These    "particularized

messages"     are    certainly       worthy        of    the    label    of    "expressive

conduct."

      ¶121 "The First Amendment serves not only the needs of the

polity but also those of the human spirit——a spirit that demands

self-expression.           Such expression is an integral part of the

development of ideas and a sense of identity."                                Procunier v.
Martinez, 416 U.S. 396, 427 (1974) (Marshall, J., concurring).

To deny the applicability of the First Amendment to protect the

expression of one's personal name in this as-applied challenge

      3See Yofi Tirosh, A Name of One's Own: Gender and Symbolic
Legal Personhood in the European Court of Human Rights, 33 Harv.
J. L. & Gender 247, 255 (2010) ("Names——surnames included——play
a constitutive role in one's personhood (defining for oneself
and for one's social world a set of affiliations with past
generations and with present family) . . . ."); Kif Augustine-
Adams, The Beginning of Wisdom is to Call Things by Their Right
Names, 7 S. Cal. Rev. L. & Women's Stud. 1, 1 (1997) ("Naming
practices reflect conceptions of individuality, equality, family
and community that are fundamental to identity.").

                                              6
                                                                              No.      2018AP2205.awb


gives short shrift to the expressive nature of a name and the

dignity     that     the    recognition         of       it    carries.            See       id.       ("To

suppress expression is to reject the basic human desire for

recognition and affront the individual's worth and dignity.").

         ¶122 Courts have previously recognized the right to use a

religious name, declaring that "[a] personal name is special."

Salaam     v.    Lockhart,       905     F.2d       1168,         1170      (8th       Cir.       1990).

Indeed, "It may honor the memory of a loved one, reflect a deep

personal     commitment,         show    respect          or        admiration         for       someone

famous     and   worthy,      or . . . reflect                a     reverence       for       God      and

God's     teachings."           Id.      "Like       a        baptism,       bar       mitzvah,         or

confirmation,         the    adoption         of     a        new     name       may     signify         a

conversion and the acceptance of responsibilities of membership

in   a    community."           Id.      Accordingly,                in    the     context         of     a

religious name, it has been established that "an inmate has a

First Amendment interest in using his religious name, at least

in conjunction with his committed name."                                  Malik v. Brown, 71

F.3d 724, 727 (9th Cir. 1995) see also Salaam, 905 F.2d at 1170
n.4 (quoting Felix v. Rolan, 833 F.2d 517, 518 (5th Cir. 1987)

(per      curiam))      ("The     adoption          of        Muslim       names       by        inmates

practicing       that      religion      is    generally             recognized          to       be    an

exercise of both first amendment speech and religious freedom."

(Emphasis added)).

         ¶123 These     cases    regarding          religious             names    are       a    useful

analogue to Ella's claim here.                  Both a religious name and a name

that     conforms     to    one's       gender       identity             involve      fundamental
aspects of a person's identity that are conveyed through the

                                                7
                                                               No.    2018AP2205.awb


medium of a name.         As the Eighth Circuit said in Salaam, a name

may "honor," "reflect," or "signify" essential elements of a

person's identity.        Salaam, 905 F.2d at 1170.          In other words, a

name may "express" such elements so as to implicate the First

Amendment's protections of expressive conduct.

       ¶124 Similarly,       the     United    States      Supreme     Court    has

declared that "[t]he Constitution promises liberty to all within

its reach, a liberty that includes certain specific rights that

allow persons, within a lawful realm, to define and express

their identity."         Obergefell, 576 U.S. at 651-52.             Additionally,

the Ninth Circuit has said:             "Sexual identity is inherent to

one's very identity as a person."              Hernandez-Montiel v. Immigr.

and Naturalization Serv., 225 F.3d 1084, 1093 (9th Cir. 2000).

It is "so fundamental to one's identity that a person should not

be required to abandon [it]."           Id.

       ¶125 Yet the majority requires Ella to abandon her gender

identity in any situation involving official documents.                         The

court of appeals' assertion, apparently adopted by the majority,
that "Ella has the right to use whatever name she chooses,"

rings hollow.       Majority/lead op., ¶75 (citing State v. C.G.,

2021 WI App 11, ¶32, 396 Wis. 2d 105, 955 N.W.2d 443).                     Even if

Ella   can   use   her    feminine    name    in   daily   life,     her   driver's

license, passport, applications for public assistance, and any

other government document still require her to use her former




                                         8
                                                                     No.   2018AP2205.awb


masculine name.4            In other words, the government requires that

she express her fundamental identity as something she is not.

See Jessica A. Clarke, They, Them, and Theirs, 132 Harv. L. Rev.

894, 951 (2019) ("Identity documents such as passports, driver's

licenses, and birth certificates can also play a meaningful role

in a person's conception of self.").

       ¶126 The      majority      seeks    support      for   its    result     in   the

Eastern District's recent determination in Krebs v. Graveley,

2020       WL   1479189    (E.D.   Wis.    Mar.    26,    2020),     and   the   Seventh

Circuit's affirmance of that decision.                     Krebs v. Graveley, 861

F. App'x 671 (7th Cir. 2021).                     Krebs does not stand for the

broad proposition the majority asserts.                    It is true that Krebs

involves facts similar to those here:                     Krebs is a transgender

woman, named Kenneth at birth, seeking to legally change her

name to Karen.            She cannot do so because she is a convicted sex

offender and is prohibited from legally changing her name.

       ¶127 Krebs argued that the name change statute violated her

First       Amendment      right   in     four    ways:        (1)    it   constitutes
compelled speech, (2) it restricts speech in a limited public

forum, namely the forum provided by Wisconsin for changing one's

name, (3) it regulates expressive conduct, and (4) the statute



       "In the last few decades, and particularly since the
       4

passage of the REAL ID Act of 2005, most everything people do is
subject to identification and subsequent recordation——from
opening a bank account or applying for a credit card to
receiving healthcare, buying alcohol, or taking an Amtrak
train."   Adam Candeub, Privacy and Common Law Names:    Sand in
the Gears of Identification, 68 Fla. L. Rev. 467, 469 (2016)
(footnote omitted).

                                            9
                                                                       No.   2018AP2205.awb


fails rational basis review.              The Krebs opinion is certainly not

a legal exegesis on these issues.

       ¶128 Rather than squarely addressing the merits of Krebs's

claim, the district court rested its determination on Krebs's

failure    to    meet    her     burden   and     the    rank    inadequacy       of    the

briefing:       "The Court will not engage in any such analysis in

this   case,     owing      to   the   fact     that    Plaintiff       has    failed   to

establish that Wisconsin's regulation of her ability to change

her name implicates her First Amendment rights.                               The parties

provide relatively scant attention to this matter."                              2020 WL

1479189 at *1.          "Plaintiff's only support for her position is a

decade-old, student-written law review article.                              This is not

legal precedent at all.            It is a wholly insufficient legal basis

for the Court to agree with Plaintiff's viewpoint."                            Id. at *2

(citation omitted).

       ¶129 Notably, the district court went out of its way to say

that its holding was limited by the parties' arguments:                                "The

Court stresses the limitations of this holding.                              It is based
entirely    upon      the   briefing      presented      in     this    case    by   these

parties."       Id.   The court expanded in a footnote:

       Plaintiff's claim presents important and evolving
       issues for our society.    To be unable to address the
       matter because of poorly constructed and researched
       arguments seems a waste of time for all involved. But
       as explained in Kay v. Board of Education of City of
       Chicago, 547 F.3d 736, 738 (7th Cir. 2008), when a
       "[district] judge [acts] sua sponte, the parties [are]
       unable to provide their views and supply legal
       authorities.   The benefit of adversarial presentation
       is a major reason why judges should respond to the
       parties'    arguments    rather    than   going    off
       independently." It is for the parties, not the Court,

                                           10
                                                                       No.    2018AP2205.awb

       to carefully select and craft the arguments they will
       present to support their positions.
Id. at *2 n.3.          The Seventh Circuit affirmed the district court,

again    making        its    determination       based    on    the     inadequacy        of

briefing.       861 F. App'x at 674.

       ¶130 Here,        in    contrast,     the    issue       has    been    more      than

adequately briefed.             The parties have been ably represented by

counsel on both sides and we have heard extensively from amici.

The arguments are developed and the case cannot be summarily

dispatched for the same reason the Krebs court dismissed that

case.    Contrary to the majority's assertion, Ella's arguments do

not suffer from the "similar defect" as those of Krebs.                                   See

majority/lead op., ¶72.               As the district court observed, Krebs's

arguments       were    practically       nonexistent.           As    analyzed      above,

unlike    the    plaintiff       in     Krebs,     Ella   has    met    her     burden     to

demonstrate that her First Amendment rights are implicated by

the name change ban.

                                            III

       ¶131 Having           determined     that     the     First       Amendment         is

implicated by the sex offender registry's name change ban, the

next     question,       left     unaddressed       by     the    majority,         is    the

appropriate level of scrutiny to apply.

       ¶132 In this endeavor, we must examine whether the state

regulation at issue is content-based or content-neutral.                                 State

v. Baron, 2009 WI 58, ¶14, 318 Wis. 2d 60, 769 N.W.2d 34.                                 This

is   important     because       "[a]     content-based      statute         must   survive

strict scrutiny whereas a content-neutral statute must survive
only intermediate scrutiny."               Id.

                                            11
                                                                  No.    2018AP2205.awb


      ¶133 Generally, a law is content-based if it distinguishes

favored speech from disfavored speech on the basis of the ideas

or views expressed.        Id., ¶32.         On the other hand, "laws that

confer benefits or impose burdens on speech without reference to

the ideas or views expressed are generally content neutral."

Id. (citation omitted).

      ¶134 The name change ban does not regulate based on the

content    of    the   conduct.       Instead,       it    affects      all     content

equally.      Name changes based on religion are treated the same as

name changes based on gender identity, which are treated the

same as name changes "just because."                The statute does not favor

one reason for a name change over another, or one name over

another, but bans all equally regardless of the motivation or

content.

      ¶135 Accordingly, I conclude that the name change ban is

content-neutral.        Because it is content-neutral, intermediate

scrutiny applies.       Id., ¶14.

                                        IV
      ¶136 Having determined that intermediate scrutiny is the

proper framework for analyzing Ella's challenge, I turn next to

apply   that    framework,     an   analysis    that,      again,       the    majority

failed to conduct.

      ¶137 "The intermediate scrutiny test allows the government

to   impose     reasonable,    content-neutral        restrictions         on    speech

that are 'narrowly tailored to serve a significant governmental

interest.'"        State      v.    King,    2020     WI    App    66,        ¶23,   394
Wis. 2d 431, 950 N.W.2d 891.           "A condition need not be the least

                                        12
                                                                      No.    2018AP2205.awb


restrictive       means    of    advancing         the   government's       interests   in

order      to    satisfy     the          'narrowly      tailored'    requirement       of

intermediate scrutiny.                Rather, the standard is met so long as

the restriction 'promotes a substantial government interest that

would be achieved less effectively absent the regulation.'"                             Id.

(citation omitted).             We must additionally consider the burdens

of the regulation on free expression:

      [A] government regulation is sufficiently justified if
      it   is  within   the  constitutional  power   of  the
      Government; if it furthers an important or substantial
      governmental interest; if the governmental interest is
      unrelated to the suppression of free expression; and
      if the incidental restriction on alleged First
      Amendment freedoms is no greater than is essential to
      the furtherance of that interest.
United States v. O'Brien, 391 U.S. 367, 377 (1968).                           The burden

is    on    the     State        to       demonstrate      that      the     statute    is

constitutional as applied to Ella.                    Baron, 318 Wis. 2d 60, ¶14.

      ¶138 Ella asserts that the registration requirement that

she not legally change her name fails this test as applied to

her   because      there    is       no    substantial      government      interest    in

subjecting her to the restriction and the corresponding burden

on her is significant.                She contends that she is a low risk to

reoffend, she has no conduct disorder or personality disorder,

and law enforcement already has her preferred name listed as an

alias in its records.            Ella further contends that being required

to continue to use her former masculine name exposes her to

discrimination, mistreatment, and even physical violence.

      ¶139 The State, on the other hand, asserts that the name
change     ban    furthers       a     significant       governmental       interest    in

                                              13
                                                                           No.    2018AP2205.awb


protecting      the     public       and    assisting          law     enforcement.          It

additionally argues that the regulation is sufficiently tailored

to achieve this interest.              Specifically, the State contends that

law enforcement's ability to successfully track sex offenders

would be hampered absent the name change ban and that without

the   ban      those    on    the     registry         could     create          confusion   by

repeatedly changing their names, especially if they used common

names.       The     State    additionally            argues    that       Ella's       specific

circumstances do not alter the result.                          Despite the fact that

Ella was a juvenile when she was adjudicated delinquent, the

State argues that law enforcement has a substantial interest in

being able to quickly locate and identify Ella while she is on

the registry.

      ¶140 I agree with Ella.               The State completely discounts the

burdens that Ella specifically faces from being categorically

unable to change her name (and the majority doesn't even address

the question).          These severe and acute burdens manifest due to

both Ella's gender identity and her age.
      ¶141     The     name   change       ban    that    accompanies            sex    offender

registration       means      that   every       time    Ella        has   to     complete    an

official task, she must use a name that is inconsistent with who

she is.      Any time she has to show a state-issued identification,

she is forced to identify herself as someone she is not.                                 If she

applies for a public benefits program, checks into a hotel,

boards    an    airplane,      or    begins       a    new     job,    she       must   present

official documents that are inconsistent with her very identity.
See Clarke, supra ¶125, at 951.

                                             14
                                                                            No.    2018AP2205.awb


       ¶142 Further, requiring Ella to maintain a name that is

inconsistent with her gender identity and forcing her to out

herself every time she presents official documents exposes her

to    discrimination         and   abuse.         Sadly,        such    a   concern       is    not

merely       theoretical.            "In    a     recent       survey,      82      percent      of

transgender           Wisconsinites        reported      experiencing         harassment         or

mistreatment           in   the    workplace.                Significant          numbers      also

reported that they were discriminated against based on their

gender identity:            54 percent were not hired, 34 percent lost a

job,       and   22    percent     were     denied       a    promotion."            Joseph      S.

Diedrich, Transgender Rights in Wisconsin, Wis. Law., Mar. 2018,

at 26;5 see also Lisa R. Miller and Eric Anthony Grollman, The

Social      Costs      of   Gender      Nonconformity          for     Transgender       Adults:

Implications for Discrimination and Health, 30 Socio. F. 809,

826     (2015)         (indicating        that        transgender       people       who       have

transitioned report prejudice and discrimination "especially if

their       legal      documents     do     not       reflect       their   present         gender

identity").
       ¶143 These burdens are exacerbated by Ella's young age.                                   As

she    is    just      getting     her     footing       in    an    independent         life    (a

difficult        endeavor         for      any    person        regardless          of      gender




       See also Ryan K. Blake, Transgender Rights are Human
       5

Rights: A Contemplation of Litigation Strategies in Transgender
Discrimination Cases, 33 Wis. J. L. Gender & Soc'y 107, 115
(2018) (citing statistics indicating that unemployment for
transgender survey respondents was twice the national average).

                                                 15
                                                                         No.    2018AP2205.awb


identity), she must also face the threat of discrimination every

time she simply uses a government identification.6

       ¶144 With regard to abuse, Ella's fears are similarly well-

founded.          The    record       reflects        that   Ella     was      subjected    to

physical violence due to her gender identity while incarcerated.7

Underscoring the uphill climb Ella faces in having her dignity

recognized,        the       Department     of    Corrections       appallingly       blamed

Ella       for   her    own    attack,      stating     essentially         that   she     made

herself a target.

       ¶145 On         the    flip    side,      the    benefit     to      the    State    in

requiring Ella to retain her former masculine name is minimal.

The    easy      tracking      that   the     name     change   ban    is      purported    to

foster would not be affected in the slightest by Ella changing

her name for the simple reason that law enforcement already has


       See Sonja Shield, The Doctor Won't See You Now: Rights of
       6

Transgender Adolescents to Sex Reassignment Treatment, 31 N.Y.U.
Rev. L. & Soc. Change 361, 362 (2007) ("The dangers that
transgender youth face during their adolescent years are
numerous, scarring, and often have permanent repercussions.");
Julia C. Oparah, Feminism and the (Trans)gender Entrapment of
Gender Nonconforming Prisoners, 18 UCLA Women's L. J. 239, 248
(2012) (explaining that certain burdens can be "exacerbated for
transgender youth under 18 years old, and those under criminal
justice supervision who need permission from a parent/guardian
or warden or parole officer in order to change either their name
or gender").

       Ella's experience is tragically commonplace.
       7                                                    Data
indicates that transgender inmates are more likely to suffer
violence while incarcerated and that almost 40 percent of
transgender  inmates   experience  sexual   victimization  while
incarcerated compared to four percent of all inmates. Stephanie
Saran Rudolph, A Comparative Analysis of the Treatment of
Transgender Prisoners:   What the United States Can Learn from
Canada and the United Kingdom, 35 Emory Int'l L. Rev. 95, 109-10
(2021).

                                                 16
                                                                      No.      2018AP2205.awb


"Ella"    listed       as    an    alias.     All     that    a    name     change         would

seemingly       require      from    law    enforcement's          perspective         is     to

switch Ella's current legal name with an alias that is already

on file.       Law enforcement would still have both names and would

still    tie    them    to    the    same    person.         The    burden       is    purely

administrative, which pales in comparison to the burdens placed

on Ella.

       ¶146 The     State's         argument      ultimately         falters          in     its

consideration of Ella's as-applied challenge by discounting the

burdens the name change ban places on Ella specifically.                                      In

light of the burdens Ella faces due to the name change ban, the

State's       "interest"      is    insignificant.           Where       the    government

already knows Ella's preferred name and ties it to her in any

database search, I am unpersuaded that the State has met its

burden that she should be categorically banned from making that

name    her    legal    name,       especially    given      the    severe       and       acute

burdens Ella cites.

       ¶147 Does my conclusion mean that Ella can legally change
her name, case closed?              No.     If she wishes to follow through on

changing her name, she must still petition the circuit court in

her county of residence to legally change her name.                             Wis. Stat.

§ 786.36.        Before      legally       changing    Ella's      name,       the    circuit

court    must    find       that    "no   sufficient     cause      is    shown       to     the

contrary."        § 786.36(1).            I do not comment on whether Ella's

petition, should she file one, be granted or denied.                             But under

the circumstances presented, Ella should not be categorically



                                             17
                                                                  No.    2018AP2205.awb


foreclosed from presenting a name change petition to the circuit

court.

    ¶148 As       the   district    court     stated   in    Krebs,        this    case

presents    "important     and     evolving     issues      for    our      society."

Krebs, 2020 WL 1479189 at *2 n.3.              I agree.       Yet the majority

ignores    such   evolution      with   an   incomplete      and        faulty    legal

analysis that is contrary to precedent and discounts the burdens

Ella faces.

    ¶149 For the foregoing reasons, I respectfully dissent.

    ¶150 I am authorized to state that Justices REBECCA FRANK

DALLET and JILL J. KAROFSKY join this dissent.




                                        18
    No.   2018AP2205.awb




1